Exhibit 10.1

 

 

CREDIT AGREEMENT

 

Among

 

MARTEK BIOSCIENCES CORPORATION,

A Delaware Corporation

 

“As Borrower”

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation

 

“As Agent and Issuing Lender”

 

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

A New York Banking Corporation

 

AND VARIOUS OTHER FINANCIAL INSTITUTIONS

NOW OR HEREAFTER PARTY HERETO

 

“As Lenders”

 

Dated:  To Be Effective As Of January 21, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

1

 

 

 

SECTION 1.01

CERTAIN DEFINITIONS

1

SECTION 1.02

TERMS GENERALLY

23

SECTION 1.03

ACCOUNTING PRINCIPLES

23

 

 

 

ARTICLE 2

CREDIT FACILITIES

24

 

 

 

SECTION 2.01

REVOLVING CREDIT LOANS

24

2.01.1

Revolving Credit Loan Promissory Notes

24

2.01.2

Procedure For Revolving Credit Loan Borrowings

24

2.01.3

Repayment Of Revolving Credit Loans

25

2.01.4

Permitted Purposes Of Revolving Credit Loans

25

2.01.5

Revolving Credit Unused Fees

25

2.01.6

Permanent Reduction Of Revolving Credit Dollar Cap

25

2.01.7

Increase In Revolving Credit Commitments

26

SECTION 2.02.

LETTER OF CREDIT SUBFACILITY

26

2.02.1

Request for Issuance; Amendment; Renewal; Extension; Certain Conditions

27

2.02.2

Expiration Date

27

2.02.3

Agreement of Lenders To Purchase Proportionate Share of Letters of Credit

27

2.02.4

Reimbursement Obligations of the Borrower

28

2.02.5

Borrower’s Reimbursement Obligations Are Absolute

28

2.02.6

Applicability of ISP98

28

2.02.7

Interim Interest

28

2.02.8

Cash Collateralization

29

2.02.9

Letter of Credit Fees

29

2.02.10

Letters of Credit Issued for Other Loan Parties or Subsidiaries

29

2.02.11

Increased Costs

29

SECTION 2.03.

TERM LOANS

30

2.03.1

Term Loan Notes

30

2.03.2

Payment

30

2.03.3

Mandatory Prepayments

30

2.03.4.

Voluntary Prepayments

31

SECTION 2.04.

INTEREST TERMS APPLICABLE TO THE LOANS

31

2.04.1.

Adjusted Base Rate

31

2.04.2.

LIBOR Borrowing Option

31

2.04.3

Calculation Of Interest

32

2.04.4

Default Interest

33

2.04.5

Maximum Rate Of Interest

33

SECTION 2.05.

LATE PAYMENT CHARGES

33

SECTION 2.06.

PRO RATA TREATMENT AND PAYMENTS

33

2.06.1.

Distribution Of Payments To Lenders

33

2.06.2.

Funding Of Loans

33

2.06.3.

Ratable Sharing

34

2.06.4.

Setoffs, Counerclaims, Other Payments

34

SECTION 2.07.

APPLICATION OF PAYMENTS

34

SECTION 2.08.

INCREASED COSTS

35

2.08.1.

Increased Costs Generally

35

2.08.2

Capital Requirements

35

2.08.3

Certificate for Reimbursement

35

2.08.4

Delay in Requests

36

SECTION 2.09.

TAXES

36

2.09.1

Payment Free of Taxes

36

2.09.2

Payment of Other Taxes by the Borrower

36

 

i

--------------------------------------------------------------------------------


 

2.09.3

Indemnification by the Borrower

36

2.09.4

Evidence of Payments

36

2.09.5

Status of Lenders

36

2.09.6

Treatment of Certain Refunds

37

SECTION 2.10.

MITIGATION, OBLIGATIONS; REPLACEMENT OF LENDERS

37

2.10.1

Designation of a Different Lending Office

37

2.10.2

Replacement of Lenders

38

SECTION 2.11.

FEES

38

SECTION 2.12.

PAYMENTS

38

SECTION 2.13.

ADVANCEMENTS

38

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

39

 

 

 

SECTION 3.01

ORGANIZATION AND QUALIFICATION

39

SECTION 3.02

CAPITALIZATION AND OWNERSHIP

39

SECTION 3.03

SUBSIDIARIES

39

SECTION 3.04

POWER AND AUTHORITY

40

SECTION 3.05

VALIDITY AND BINDING EFFECT

40

SECTION 3.06

NO CONFLICT

40

SECTION 3.07

LITIGATION

40

SECTION 3.08

FINANCIAL CONDITION; FINANCIAL PROJECTIONS

40

3.08.1.

Financial Statements

40

3.08.2.

Books and Records

41

3.08.3.

Absence of Material Liability

41

3.08.4.

Financial Projections

41

SECTION 3.09

MARGIN STOCK

41

SECTION 3.10

FULL DISCLOSURE

41

SECTION 3.11

TAX RETURNS AND PAYMENTS

41

SECTION 3.12

CONSENTS AND APPROVALS

42

SECTION 3.13

NO EVENT OF DEFAULT; COMPLIANCE WITH INSTRUMENTS

42

SECTION 3.14

COMPLIANCE WITH LAWS

42

SECTION 3.15.

ERISA COMPLIANCE

42

3.15.1.

Plans and Contributions

42

3.15.2.

Pending Claims

42

3.15.3.

ERISA Events

42

SECTION 3.16

TITLE TO PROPERTIES

43

SECTION 3.17

INSURANCE

43

SECTION 3.18

EMPLOYMENT MATTERS

43

SECTION 3.19.

SOLVENCY

43

SECTION 3.20

MATERIAL CONTRACTS; BURDENSOME RESTRICTIONS

43

SECTION 3.21

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

43

SECTION 3.22

LIENS

43

SECTION 3.23.

ENVIRONMENTAL COMPLIANCE

43

SECTION 3.24

ANTI-TERRORISM LAWS

44

SECTION 3.25

ACQUISITION

44

 

 

 

ARTICLE 4

CONDITIONS PRECEDENT

44

 

 

 

SECTION 4.01.

CONDITIONS TO CLOSING

44

4.01.1.

Closing Submissions

44

4.01.2.

Fees

44

4.01.4

Closing Date

44

4.01.4

Existing Revolver

44

4.02.3

Purchase Agreement

44

4.02.4

Acquisition Information

44

SECTION 4.02.

CONDITIONS TO FUNDING DATE

44

4.02.1

Funding Submissions

45

4.02.2

Credit Party Expenses

45

4.02.5

Senior Leverage Ratio

45

4.02.6

Debt Capitalization Ratio

45

 

ii

--------------------------------------------------------------------------------


 

4.02.7

Minimum Equity

45

4.02.8

Acquisition Date

45

4.02.9

Subsidiaries

45

4.02.10

Funding Date

45

4.02.11

Landlord Warehouseman Agreements

45

SECTION 4.03.

CONDITIONS TO ADVANCES OF PROCEEDS OF LOANS AND ISSUANCES OF LETTERS OF CREDIT
AFTER CLOSING DATE

46

4.03.1.

Representations And Warranties

46

4.03.2.

Absence Of Defaults And Events Of Default

46

4.03.3.

No Material Adverse Changes

46

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

46

 

 

 

SECTION 5.01.

PAYMENT AND PERFORMANCE

46

SECTION 5.02.

INSURANCE

46

SECTION 5.03.

COLLECTION OF ACCOUNTS; SALE OF INVENTORY

47

SECTION 5.04.

NOTICE OF LITIGATION AND PROCEEDINGS

47

SECTION 5.05.

PAYMENT OF LIABILITIES TO THIRD PERSONS

47

SECTION 5.06.

NOTICE OF CHANGE OF BUSINESS LOCATION

47

SECTION 5.07.

PAYMENT OF TAXES

47

SECTION 5.08.

REPORTING REQUIREMENTS

48

5.08.1.

Inventory Reports

48

5.08.2.

Receivables And Accounts Payable Reports

48

5.08.3.

Quarterly Financial Statements

48

5.08.4.

Annual Financial Statements

48

5.08.5.

Management Letters

48

5.08.6.

Compliance Certificate

48

5.08.7.

Reports To Other Creditors

48

5.08.8.

Management Changes

48

5.08.10.

Notice of Defaults and Events of Default

49

5.08.11.

SEC Filings

49

5.08.12.

General Information

49

SECTION 5.09.

PRESERVATION OF EXISTENCE, ETC.

49

SECTION 5.10.

MAINTENANCE OF ASSETS AND PROPERTIES

49

SECTION 5.11.

COMPLIANCE WITH LAWS

49

SECTION 5.12.

INSPECTION RIGHTS

49

SECTION 5.13.

ENVIRONMENTAL MATTERS AND INDEMNIFICATION

49

SECTION 5.14.

ADDITIONAL GUARANTORS

49

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

50

 

 

 

SECTION 6.01.

LIENS

50

SECTION 6.02.

INVESTMENTS AND LOANS

50

SECTION 6.03.

INDEBTEDNESS

50

SECTION 6.04.

FUNDAMENTAL CHANGES

51

SECTION 6.05.

DISPOSITIONS

51

SECTION 6.06.

RESTRICTED PAYMENTS

51

SECTION 6.07.

CHANGE IN NATURE OF BUSINESS

51

SECTION 6.08.

TRANSACTIONS WITH AFFILIATES

51

SECTION 6.09.

BURDENSOME AGREEMENTS; NEGATIVE PLEDGES

52

SECTION 6.10.

USE OF PROCEEDS

52

SECTION 6.11.

CONSOLIDATED LEVERAGE RATIO

52

SECTION 6.12.

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

52

SECTION 6.13.

MINIMUM CONSOLIDATED EBITDA

52

 

 

 

ARTICLE 7

EVENTS OF DEFAULT

52

 

 

 

SECTION 7.01.

FAILURE TO PAY

52

SECTION 7.02.

VIOLATION OF COVENANTS

52

SECTION 7.03.

REPRESENTATION OR WARRANTY

53

SECTION 7.04.

CROSS DEFAULT

53

 

iii

--------------------------------------------------------------------------------


 

SECTION 7.05.

JUDGMENTS

53

SECTION 7.06.

LEVY BY JUDGMENT CREDITOR

53

SECTION 7.07.

INVOLUNTARY INSOLVENCY PROCEEDINGS

53

SECTION 7.08.

VOLUNTARY INSOLVENCY PROCEEDINGS

53

SECTION 7.09.

ATTEMPT TO TERMINATE OR LIMIT GUARANTIES

53

SECTION 7.10.

ERISA

54

SECTION 7.11.

INJUNCTION

54

SECTION 7.12.

CHANGE IN CONTROL

54

SECTION 7.13

MATERIAL ADVERSE CHANGE

54

 

 

 

ARTICLE 8                                                RIGHTS AND REMEDIES OF
CREDIT PARTIES ON THE OCCURRENCE OF AN EVENT OF DEFAULT

54

 

 

 

SECTION 8.01.

CREDIT PARTIES’ SPECIFIC RIGHTS AND REMEDIES

54

SECTION 8.02.

AUTOMATIC ACCELERATION

54

SECTION 8.03.

CONSENT TO APPOINTMENT OF RECEIVER

54

SECTION 8.04.

REMEDIES CUMULATIVE

54

SECTION 8.05.

APPLICATION OF FUNDS

55

 

 

 

ARTICLE 9

THE AGENT

55

 

 

 

SECTION 9.01.

APPOINTMENT

55

SECTION 9.02.

EXCULPATORY PROVISIONS

56

9.02.1.

No Fiduciary, Discretionary or Implied Duties

56

9.02.2.

No Liability for Certain Actions

56

9.02.3.

Knowledge

56

9.02.4.

No Duty to Inquire

56

SECTION 9.03.

RELIANCE BY AGENT

56

SECTION 9.04.

DELEGATION OF DUTIES

57

SECTION 9.05.

RESIGNATION OF AGENT

57

SECTION 9.06.

NON-RELIANCE ON AGENT AND OTHER LENDERS

57

SECTION 9.07.

AGENT MAY HOLD COLLATERAL FOR LENDERS AND OTHERS

58

SECTION 9.08.

THE AGENT IN ITS INDIVIDUAL CAPACITY

58

 

 

 

ARTICLE 10

MISCELLANEOUS

58

 

 

 

SECTION 10.01.

NOTICES

58

SECTION 10.02.

COURSE OF CONDUCT

59

SECTION 10.03.

WAIVERS AND AMENDMENTS

59

SECTION 10.04.

EXPENSES

60

SECTION 10.05.

INDEMNITY

60

SECTION 10.06.

WAIVER OF CLAIMS

61

SECTION 10.07.

SUCCESSORS AND ASSIGNS GENERALLY

61

SECTION 10.08.

ASSIGNMENTS BY LENDERS

62

SECTION 10.09.

REGISTER

62

SECTION 10.10.

PROCEDURES FOR IMPLEMENTING LENDER ASSIGNMENTS

62

SECTION 10.11.

PARTICIPATIONS

63

SECTION 10.12.

PLEDGES

63

SECTION 10.13.

RESIGNATION BY M&T BANK AS ISSUING LENDER

63

SECTION 10.14.

SURVIVAL

64

SECTION 10.15.

COUNTERPARTS AND INTEGRATION

64

SECTION 10.16.

ELECTRONIC EXECUTION

64

SECTION 10.17.

SEVERABILITY

64

SECTION 10.18.

RIGHT OF SETOFF

64

SECTION 10.19.

GOVERNING LAW

65

SECTION 10.20.

JURISDICTION

65

SECTION 10.21.

VENUE

65

SECTION 10.22.

SERVICE OF PROCESS

65

SECTION 10.23.

WAIVER OF JURY TRIAL

65

SECTION 10.24.

TIME

65

SECTION 10.25.

TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY

65

 

iv

--------------------------------------------------------------------------------


 

SECTION 10.26

ADVERTISEMENT

66

SECTION 10.27.

ACKNOWLEDGMENTS

66

SECTION 10.28.

USA PATRIOT ACT NOTICE

66

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 3.02

Capital Stock Guarantors

 

Schedule 3.03

Subsidiaries

 

Schedule 3.20

Material Contracts

 

Schedule 6.03

Indebtedness

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Assignment And Assumption

 

Exhibit B

Form of Compliance Certificate

 

Exhibit C

Form of Lender Addendum

 

Exhibit D

Form of Revolving Credit Note

 

Exhibit E

Form of Term Loan Note

 

Exhibit F

Opinion Letter Contents

 

 

v

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is dated to be effective as of January 21, 2010, by and
between MARTEK BIOSCIENCES CORPORATION, a Delaware corporation (“Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and each
a “Lender”) and MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation, as Agent and Issuing Lender.

 

RECITALS:

 

The Borrower has requested that the Lenders extend loans and other financial
accommodations to the Borrower as more particularly described in this Credit
Agreement.

 

The Lenders have agreed to provide such loans and financial accommodations to
the Borrower in accordance with the terms and conditions contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other valuable consideration, and intending to be
legally bound hereby, the parties hereby covenant and agree as follows:

 


ARTICLE 1
CERTAIN DEFINITIONS; RULES OF CONSTRUCTION


 

Section 1.01.                             Certain Definitions.  In addition to
the terms defined elsewhere in this Agreement, the following terms shall have
the following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

“Account” means any “account” within the meaning of that term under the Uniform
Commercial Code.

 

“Account Debtor” means any “account debtor” within the meaning of that term
under the Uniform Commercial Code, including any Person who is obligated to pay
an Account.

 

“Acquisition” means the Borrower’s acquisition of Amerifit pursuant to the terms
of the Purchase Agreement.

 

“Acquisition Target” means any Person (or substantially all of the assets and
business operations of any Person) which is to be acquired in a Permitted
Acquisition by the Borrower or any of its Subsidiaries.

 

“Act” means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act), Act of 2001,
Pub. L. No. 107-56, 115 Stat. 272 (codified in scattered sections of 18
U.S.C.A.).

 

“Adjusted Base Rate” means that rate of interest equal to the Base Rate plus the
Applicable Margin.

 

“Adjusted Base Rate Borrowing”  means each amount of the unpaid principal
balance of a Loan which accrues interest at the Adjusted Base Rate.

 

“Adjusted LIBOR Rate” means for any LIBOR Borrowing for any Interest Period, an
interest rate per annum that is equal to the LIBOR Rate for such Interest Period
plus the Applicable Margin.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent” means M&T Bank, in its capacity as administrative agent for the Lenders
in accordance with this Agreement, and its successors and assigns in such
capacity as authorized by the terms of this Agreement.

 

“Agreement” means this Credit Agreement, as it may be amended or modified from
time to time, together with all schedules and exhibits hereto.

 

“Amerifit” means Charter Amerifit, LLC, a Delaware limited liability company,
and certain of its subsidiaries, including Amerifit Brands, Inc.

 

“Applicable Margin” means the following percentages corresponding to the
Consolidated Leverage Ratio in effect as of the most recent Calculation Date:

 

 

 

 

 

APPLICABLE MARGIN FOR
ADJUSTED BASE RATE
BORROWINGS

 

APPLICABLE MARGIN FOR
LIBOR BORROWINGS

 

 

 

 

 

TIER
LEVEL

 

CONSOLIDATED
LEVERAGE RATIO

 

REVOLVING
CREDIT LOANS

 

TERM
LOANS

 

REVOLVING
CREDIT LOANS

 

TERM
LOANS

 

APPLICABLE MARGIN
FOR REVOLVING
CREDIT UNUSED FEES

 

APPLICABLE MARGIN
FOR LETTER OF
CREDIT FEES

 

1

 

X > 2.25

 

1.000

%

1.25

%

3.000

%

3.375

%

0.500

%

3.00

%

2

 

1.75 < X < 2.25

 

0.750

%

1.00

%

2.625

%

3.000

%

0.250

%

2.625

%

3

 

1.25 < X < 1.75

 

0.250

%

0.50

%

2.375

%

2.625

%

0.250

%

2.375

%

4

 

X < 1.25

 

0.000

%

0.00

%

2.000

%

2.375

%

0.250

%

2.00

%

 

The initial Applicable Margin shall be based on Tier Level 1.  Beginning with
the Calculation Date immediately following the Fiscal Quarter of the Borrower
ending on April 30, 2010 and after each consecutive Fiscal Quarter thereafter,
the Applicable Margin shall be determined and adjusted by the then current
Consolidated Leverage Ratio as determined in accordance with the quarterly
Compliance Certificates to be provided by the Borrower in accordance with this
Agreement.  If the Borrower fails to timely provide a Compliance Certificate for
any Fiscal Quarter of the Borrower as required by and within the time
limitations set forth in this Agreement, the Applicable Margin from the
applicable date of such failure shall be based on Tier Level 1 until five
(5) Business Days after a Compliance Certificate has been provided, whereupon
the applicable Tier Level shall be determined by the Consolidated Leverage Ratio
set forth in such Compliance Certificate.  If an Event of Default has occurred
and is continuing on a Calculation Date for which there should be a reduction in
the Applicable Margin due to a reduction in the Consolidated Leverage Ratio,
such reduction in the Applicable Margin shall not take effect until the first
day of the first calendar month following the date on which such Event of
Default is waived or cured.  Except as set forth above, each Applicable Margin
shall be effective from a Calculation Date until the next Calculation Date.  If,
as a result of any restatement of or other adjustment to the financial
statements of the Borrower and its Subsidiaries or for any other reason, the
Borrower or the Lenders determine that (a) the Consolidated Leverage Ratio (or
any component thereof) as calculated by the Borrower as of any applicable date
was inaccurate, and (b) a proper calculation would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Agent for the Account of the applicable Lenders or the
Issuing Lender promptly on demand by Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code, automatically and without further action by Agent, any
Lender or the Issuing Lender), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period.  Borrower’s obligations to make
such payment shall survive the termination of the Commitments and the repayment
of all other Obligations hereunder.

 

2

--------------------------------------------------------------------------------


 

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment And Assumption”  means an Assignment and Assumption entered into by
a Lender and an Eligible Assignee, and accepted by the Agent, substantially in
the form of Exhibit A attached hereto or any other form approved by the Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Authorized Officer” means, with respect to any Person (other than a natural
Person), any officer, partner, manager or other representative authorized to act
on behalf of such Person and shall include, with respect to any Loan Party,
those Persons duly designated as such in any incumbency certificates delivered
to the Agent from time to time.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to any of the Loan Parties by any Credit Party or Affiliate
of a Credit Party: (a) Automated Clearing House (ACH) transactions and other
similar money transfer services; (b) cash management, lockbox services and other
similar services; (c) establishing and maintaining deposit accounts; (d) credit
cards or stored value cards; and (e) other similar or related bank products and
services.

 

“Bankruptcy Code” means the bankruptcy code of the United States of America
codified in Title 11 of the United States Code, as from time to time amended or
supplemented.

 

“Base Rate” means, for any day, the fluctuating rate per annum equal to the
higher of (a) the Prime Rate for such day,  (b) the Federal Funds Rate in effect
on such day plus fifty (50) Basis Points, or (c) the LIBOR Rate plus one hundred
fifty (150) Basis Points. Any change in the Base Rate shall be effective on the
opening of business on the day of such change.

 

“Basis Point” means one one-hundredth (.01)of one percent.

 

“Borrowing Date” means, any Business Day specified in a Loan Request in
accordance with Section 2.01.2 of this Agreement as a date on which the Borrower
has requested that the Lenders advance proceeds of the Revolving Credit Loans to
or for the account of the Borrower.

 

“Business Day” means (a) any day other than a Saturday or Sunday or a legal
holiday on which commercial banks in the State of New York are authorized or
required to be closed under the Laws of the State of New York, and (b) if the
applicable Business Day relates to any day for the determination of a LIBOR
Rate, any day that satisfies the conditions of clause (a) above which is also a
day on which dealings in Dollar deposits are conducted by and between banks in
the London Interbank Eurodollar Market.

 

“Calculation Date” means each of the dates upon which the Applicable Margins are
to be determined and adjusted, which adjustments shall be made quarterly on the
date occurring five (5) Business Days after the date on which the Agent receives
the quarterly Compliance Certificate in accordance with the provisions of this
Agreement, or otherwise as required by the terms of this Agreement.

 

3

--------------------------------------------------------------------------------


 

“Capital Stock”  means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Capital Expenditures” means, with respect to any Person for any applicable
period, the capital expenditures of such Person made during such period
(including any capitalized expenditures for Intangible Assets other than
goodwill, customer lists and non-compete agreements), excluding any capital
expenditures paid from proceeds of Indebtedness (other than proceeds of
Indebtedness arising from borrowings under any working capital line of credit or
similar short term financing, such as the Revolving Credit Loans).

 

“Cash Collateral” has the meaning given to such term in Section 2.02.8 of this
Agreement.

 

“Cash Collateralize” has the meaning given to such term in Section 2.02.8 of
this Agreement.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States Government or any agency or instrumentality
thereof having maturities of not more than one year from the date of
acquisition, (b) time deposits, certificates of deposit and Eurodollar time
deposits with maturities of not more than twelve (12) months from the date of
acquisition, bankers’ acceptances with maturities not exceeding twelve (12)
months from the date of acquisition and overnight bank deposits, in each case
with the Agent or any Lender or with any domestic commercial bank having capital
and surplus in excess of Five Hundred Million Dollars ($500,000,000),
(c) repurchase obligations with a term of not more than thirty (30) days for
underlying securities of any of the types described in clause (a) or (b) and
entered into with any bank meeting the qualifications specified in clause
(b) above, (d) commercial paper with maturities not exceeding twelve (12) months
rated not lower than A-1 or A-2 by Standard & Poor’s Ratings Group or P-1 or P-2
by Moody’s Investors Service, Inc. on the date of acquisition, (e) readily
marketable obligations issued by any State of the United States of America or
any political subdivision thereof or any authorized agency thereof having a
rating of not lower than A-1 by Standard & Poor’s Ratings Group or P-1 by
Moody’s Investors Service, Inc. on the date of acquisition, and (f) interests in
pooled investment funds (including mutual funds and money market funds) the
assets of which are invested in investments referred to in items (a) through
(d) above.

 

“Cash Taxes” means, with respect to any referenced Person, for any applicable
period, the taxes paid in cash by such Person during such period.

 

“Casualty Event” means any loss of or damage to, or any condemnation or other
taking of, any of the Collateral for which any Loan Party receives insurance
proceeds, or proceeds of a condemnation award or other compensation.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

 

4

--------------------------------------------------------------------------------


 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of twenty-five percent (25%) or more
of the equity securities of the Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or

 

(b)                                 during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or the nominating
committee thereof or equivalent governing body (excluding, in the case of both
clause (ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors)

 

“Closing” means the execution and delivery of this Agreement by the parties
hereto.

 

“Closing Date” means the above stated effective date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

“Collateral” means all of the tangible and intangible assets and real and
personal property of the Loan Parties which is pledged from time to time to the
Credit Parties in accordance with the Security Documents to secure the
Obligations.

 

“Commitment Percentages” means, with respect to any Lender, such Lender’s
Revolving Credit Commitment Percentage and Term Loan Commitment Percentage, and
with respect to all Lenders, all of the Revolving Credit Commitment Percentages
and all of the Term Loan Commitment Percentages.

 

“Commitment Period”  means, with respect to Revolving Credit Loans, the period
from and including the Closing Date to but not including the Revolving Credit
Termination Date.

 

“Commitments” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment and its obligations hereunder to purchase
participations in LC Obligations.

 

5

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate provided by the Borrower in
accordance with the requirements of Section 5.08.7 of this Agreement in form and
substance as Exhibit B attached hereto.

 

“Consolidated EBITDA” means for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation,
amortization and other non-cash charges or expenses for such period and (iv) to
the extent not included in clause (iii) above, non-cash expenses associated with
stock compensation and/or stock awards and minus (b) the following to the extent
included in calculating such Consolidated Net Income: (i) Federal, state, local
and foreign income tax credits of the Borrower and its Subsidiaries for such
period and (ii) all non-cash items increasing Consolidated Net Income for such
period.

 

“Consolidated Excess Cash Flow” means the Consolidated EBITDA for any Fiscal
Year, minus (a) Consolidated Interest Charges to the extent paid in cash, minus
(b) consolidated Cash Taxes of the Borrower and its Subsidiaries, minus (c) the
aggregate amount of scheduled payments of principal made during such year on
account of the Consolidated Funded Indebtedness (excluding any payments of
principal upon the Revolving Credit Loans), minus (d) consolidated Cash Capital
Expenditures, and minus (e) for the Fiscal Year ending October 31, 2010, the
lesser of Twenty-Five Million Dollars ($25,000,000.00) and the amount by which
the aggregate principal balance of the Revolving Credit Loans on October 31,
2010 is less than the aggregate principal balance of the Revolving Credit Loans
immediately after closing on the Acquisition.

 

“Consolidated Fixed Charges” means for any period of determination for the
Borrower and its Subsidiaries determined on a consolidated basis: the sum of
(a) Consolidated Interest Charges, (b) Letter of Credit Fees and other fees paid
in connection with Letters of Credit, including fronting, issuance, amendment
and processing fees, (c) scheduled principal payments upon Consolidated Funded
Indebtedness (including the principal components of capital lease payments), and
(d) Restricted Payments paid by the Borrower during such period.  The following
shall not be included in the definition of Consolidated Fixed Charges:
(i) Mandatory Prepayments, and (ii) voluntary prepayments upon Consolidated
Funded Indebtedness.

 

“Consolidated Fixed Charge Coverage Ratio” means the ratio for the four
(4) consecutive Fiscal Quarters most recently ended prior to any date of
determination of (a) Consolidated EBITDA for such period minus (i) Cash Capital
Expenditures and (ii) Cash Taxes during such period to (b) Consolidated Fixed
Charges for such period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations owing by the Borrower with respect
to the Loans) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (d) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary, and
(g) all Indebtedness of the types referred to in clauses (a) through (f) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
of

 

6

--------------------------------------------------------------------------------


 

the Borrower is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) (i) Consolidated Funded Indebtedness as of such date of determination to
(b) Consolidated EBITDA for the period of the four (4) Fiscal Quarters most
recently ended prior to such date of determination.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, determined in accordance with GAAP.

 

“Contamination” means the presence of any Hazardous Substance at any real
property owned or leased by any Loan Party which may require investigation,
clean-up or remediation under any Environmental Law.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Documents” means collectively, this Agreement, the Notes, the Guaranty
Agreements, the Security Documents, the LC Documents, and all agreements,
instruments and documents evidencing or securing the Obligations, including
without limitation each document listed as a “Credit Document” on a Closing
Index dated as of the Closing Date, and all amendments and modifications
thereto.

 

“Credit Parties” means, the Agent, the Lenders and the Issuing Lender, and their
respective successors and assigns as permitted by the terms of this Agreement.

 

“Credit Party Expenses” means, without duplication (a) reasonable costs and
expenses incurred by the Agent and its Affiliates, including the reasonable
fees, charges, and disbursements of counsel for the Agent arising out of,
pertaining to, or in any way connected with this Agreement, any of the other
Credit Documents or the Obligations, the syndication of the credit facilities
provided for herein, or otherwise in connection with such credit facilities,
(b) all costs and reimbursements required to be paid by the Borrower to the
Agent by the terms of the Credit Documents, (c) taxes and insurance premiums
advanced or otherwise paid by the Agent or any other Credit Party in connection
with the Collateral or on behalf of the Borrower, (d) filing and recording
costs, audit fees, search fees, and other expenses paid or incurred by the Agent
or any other Credit Party, (e) reasonable costs and expenses incurred by the
Agent in the collection of the accounts (with or without the institution of
legal action), or to enforce any provision of this Agreement or any other Credit
Document on behalf of the Credit Parties, or in gaining possession of,
maintaining, handling, evaluating, preserving, storing, shipping, selling,
preparing for sale and/or advertising to sell or foreclose upon the Collateral
or any other property of any of the Loan Parties whether or not a sale is
consummated, (f) reasonable costs and expenses of litigation incurred by the
Credit Parties, including reasonable attorney’s fees, in enforcing or defending
this Agreement or any portion hereof or any other Credit Document, or in
collecting any of the Obligations after the occurrence and during the
continuance of any Event of Default, (g) reasonable attorneys’ fees and expenses
incurred

 

7

--------------------------------------------------------------------------------


 

by the Agent in obtaining advice or the services of its attorneys with respect
to the structuring, drafting, negotiating, reviewing, amending, terminating,
waiving, enforcing or defending of this Agreement and the other Credit
Documents, or any agreement or matter related hereto, whether or not litigation
is instituted, (h) reasonable travel expenses of the Agent or its agents related
to any of the foregoing, and (i) all reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, incurred by the Issuing Lender in
connection with Letters of Credit and LC Obligations.

 

“Debt Capitalization Ratio” means the ratio of (a) Consolidated Funded
Indebtedness, to (b) the sum of (i) Consolidated Funded Indebtedness plus
(ii) Shareholders’ Equity.

 

“Default” means any occurrence, event or condition which with notice, the
passage of time, or both would constitute an Event of Default.

 

“Default Rate” means the Adjusted Base Rate plus two hundred (200) Basis Points
per annum.

 

“Defaulting Lender” means a Lender that (a) has failed to extend or fund a Loan
required by the terms of this Agreement, including the failure to fund a
participation interest of such Lender required by this Agreement, or (b) has
failed to pay to the Agent or any Lender an amount owed by such Lender pursuant
to the terms of this Agreement, or (c) has been deemed insolvent or has become
the subject of a bankruptcy or insolvency proceeding or to a receiver, trustee
or similar official.

 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any real or personal property
by any Loan Party or any Subsidiary of a Loan Party, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
specifically excluding:  (a) the sale or transfer of inventory or other assets
in the ordinary course of business; (b) the licensing of intellectual property
in the ordinary course of business; (c) the sale, transfer or other disposition
of obsolete or worn-out property, tools or equipment and property, tools or
equipment no longer used or useful in the business of any Loan Party, which are
sold, transferred or disposed of in the ordinary course of business; (d) the
sale, transfer or other disposition of any property from one Loan Party to
another Loan Party; (e) the sale, transfer or other disposition of any property
from the Borrower or any Subsidiary to any Foreign Subsidiary not to exceed in
the aggregate, during any Fiscal Year, One Million Dollars ($1,000,000.00);
(f) the discount or sale of receivables over sixty (60) days or more overdue in
connection with the compromise or collection thereof, provided that the
aggregate proceeds from any such sale or discount does not exceed Two Hundred
Fifty Thousand Dollars ($250,000.00); (g) Restricted Payments otherwise
permitted hereunder; (h) Dispositions in transactions permitted by Section 6.04
of this Agreement; (i)  Investments of cash permitted pursuant to Section 6.02
of this Agreement; (j) use of cash, Cash Equivalents and Short-Term Investments
not otherwise prohibited by this Agreement; and (k) leases or subleases of real
property to other Persons not materially interfering with the business of the
Loan Parties, taken as a whole.

 

“Dollar,” “Dollars,” “U.S. Dollars” and the symbol “$” means lawful money of the
United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state thereof or under the laws of the
District of Columbia.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent, (ii) in the case of any assignment of a Revolving Credit
Commitment and the Issuing Lender, and (iii) unless a Default or Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably

 

8

--------------------------------------------------------------------------------


 

withheld or delayed); provided that notwithstanding the foregoing, the
definition of “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries or any natural Person.

 

“Environmental Laws” means any Law relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interest” means with respect to any Person the shares of Capital Stock
of (or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or acquisition from such Person of shares of
Capital Stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of Capital Stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all other ownership or profit interests in such Person,
whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means any issuance by any Loan Party to any Person which is
not a Loan Party or by any Foreign Subsidiary of a Loan Party which is not a
Loan Party of any Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended or supplemented from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common Control with the Loan Parties within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization, (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Loan Party or any ERISA Affiliate.

 

“Event of Default” has the meaning given to such term in Article 7 of this
Agreement.

 

“Excluded Taxes” means, with respect to the Credit Parties or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on

 

9

--------------------------------------------------------------------------------


 

or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.10.2), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 2.09.5, except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.09.1.

 

“Existing Revolver” means the existing revolving line of credit being provided
by M&T Bank, Bank of America, N.A. and SunTrust Bank to the Borrower.

 

“Extraordinary Receipts” means any cash or non-cash payments or consideration
received by any Loan Party or its Subsidiaries which are (a) proceeds of a
Casualty Event, (b) proceeds of a Disposition, (c) proceeds arising from the
issuance by any Loan Party or its Subsidiaries of any Indebtedness for borrowed
money other than Indebtedness which is otherwise permitted by the terms of this
Agreement, or (d) proceeds arising from any Equity Issuances, except (i) Equity
Issuances issued upon exercise of employee and director stock options, and
(ii) Equity Issuances issued for cash for the purpose of funding the acquisition
price and related costs and expenses of one or more Permitted Acquisitions.

 

“Federal Funds Rate” means, for any day, the rate per annum,  (rounded, if
necessary, to the next greater 1/100 of 1%) determined (which determination
shall be conclusive and binding, absent manifest error) by the Agent to be equal
to the weighted average of the rates on overnight Federal funds transactions
with member banks of the Federal Reserve System arranged by Federal funds
brokers on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Agent (in its individual capacity) on such day on
such transactions as determined by the Agent (which determination shall be
conclusive and binding, absent manifest error).

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System as constituted from time to time.

 

“Fee Letter” means the letter agreement dated November 13, 2009 between M&T Bank
and the Borrower.

 

“Fiscal Quarter” means each three (3) month fiscal period of the Borrower
beginning on the first (1st) day of each consecutive February, May, August, and
November during the term of this Agreement.

 

“Fiscal Year” means each 12-month fiscal period of the Borrower beginning
November 1st of each year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the

 

10

--------------------------------------------------------------------------------


 

United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary”  means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” means the date on which the first advance of any proceeds of the
Loans is made.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be recognized by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governing State” means the State of New York.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantors” means collectively Martek Biosciences Boulder Corporation, a
Delaware corporation, Martek Biosciences Kingstree Corporation, a Delaware
corporation, and all of the Subsidiaries of the Borrower other than Foreign
Subsidiaries.

 

“Guaranty Agreements” mean each of the guaranty agreements of the Guarantors
guaranteeing the repayment and performance of the Obligations.

 

“Guaranty Obligation” or “Guarantee” (or “guaranty” or “guarantee”) means any
obligation, direct or indirect, by which a Person undertakes to guaranty, assume
or remain liable for the payment of another Person’s obligations, including but
not limited to (a) endorsements of negotiable instruments, (b) discounts with
recourse, (c) agreements to pay upon a second Person’s failure to pay,
(d) agreements to maintain the capital, working capital solvency or general
financial condition of a second Person, and (e) agreements for the purchase or
other acquisition of products, materials, supplies or services, if in any case
payment therefor is to be made regardless of the nondelivery of such products,
materials or supplies or the non-furnishing of such services.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Effective Date” has the meaning provided to such term in
Section 2.01.7(d) of this Agreement.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,

 

11

--------------------------------------------------------------------------------


 

debentures, notes, loan agreements or other similar instruments, (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (c) net obligations of such Person under
any Interest Rate Hedge Agreement, (d) all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and due within six (6) months of the
incurrence thereof), (e) indebtedness (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse, (f) capital leases and Synthetic Lease
Obligations, (g) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, and (h) all Guarantees of such Person in
respect of any of the foregoing.  For purposes of this definition, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Interest Rate Hedge
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date.  The amount of any capital lease or Synthetic Lease Obligation
as of any date shall be deemed to be the amount of Attributable Indebtedness in
respect thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided to such term in Section 10.05 of this
Agreement.

 

“Information” means all information received from any Loan Party relating to the
Loan Parties or any of their respective businesses, other than any such
information that is available to the Credit Parties on a nonconfidential basis
prior to disclosure by the Loan Parties, provided that, in the case of
information received from the Loan Parties after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

“Insolvency Proceeding” means, with respect to any referenced Person, any case
or proceeding commenced by or against such Person, under any provision of the
Bankruptcy Code or under any other federal or state bankruptcy or insolvency
law, or any assignments for the benefit of creditors, formal or informal
moratoriums, receiverships, compositions or extensions with some or all
creditors with respect to any indebtedness of such Person.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including goodwill, customer lists, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

 “Interest Payment Date” means (a) with respect to any Adjusted Base Rate
Borrowing, the last Business Day of each Fiscal Quarter, and (b) with respect to
any LIBOR Borrowing, the last day of the Interest Period applicable to such Loan
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
(3) months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three (3) months’ duration after the first day of
such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Borrowing, the period
commencing on the date of such LIBOR Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), or
six (6) months thereafter, as the Borrower may elect, provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day, unless such next
succeeding Business Day would fall in

 

12

--------------------------------------------------------------------------------


 

the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period, and
(c) the Borrower may not select any Interest Period which would end after the
Revolving Credit Termination Date or the Term Loan Maturity Date, as the case
may be.  For purposes hereof, the date of a LIBOR Borrowing initially shall be
the date on which such LIBOR Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such LIBOR
Borrowing.

 

“Interest Rate Hedge Agreement” means any of the following, whether currently
existing or arising in the future, between any Loan Party and any Interest Rate
Hedge Provider (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Interest Rate Hedge Provider” means any Credit Party or Affiliate of a Credit
Party (regardless of whether such Interest Rate Hedge Provider ceases to be a
Credit Party or Affiliate of a Credit Party after such Interest Rate Hedge
Agreement is entered into) that has entered into, or subsequently enters into an
Interest Rate Hedge Agreement from time to time with a Loan Party to limit,
hedge or mitigate interest rate, fee, and other risks with respect to the Loans,
the Letters of Credit, or any of the other Obligations, but excluding, for the
avoidance of doubt, any Interest Rate Hedge Agreement entered into by a Credit
Party or its Affiliates after its Commitments have been fully cancelled in
accordance with the terms of this Agreement or after it has assigned all of its
rights under the credit facilities established by this Agreement.

 

“Investment” means, as to any referenced Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of debt
of, or purchase or other acquisition of any other debt or equity participation
or interest in, another Person, including any partnership or joint venture
interest in such other Person, (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit, or (d) any other investment in securities, deposits,
or the obligations of other Persons. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Lender” means M&T Bank, as the issuer of Letters of Credit pursuant to
this Agreement, and any successor to M&T Bank, as the issuer of Letters of
Credit.

 

13

--------------------------------------------------------------------------------


 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.

 

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.

 

“LC Commitment” means (a) the commitment of the Issuing Lender to issue Letters
of Credit in an aggregate amount at any time outstanding not to exceed the
Letter of Credit Sublimit, and (b)  with respect to each Lender, the commitment
of such Lender to purchase participation interests in the LC Obligations up to
such Lender’s Revolving Credit Commitment Percentage multiplied by the Letter of
Credit Sublimit.  The LC Commitment of each Lender is included in and is part of
each Lender’s Revolving Credit Commitment and is not in addition to the Lenders’
respective Revolving Credit Commitments.

 

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit, including but not limited to the amount of any draft paid by
the Issuing Lender under any Letter of Credit, and any taxes, charges, or other
costs or expenses incurred by the Issuing Lender in connection with any such
payment.

 

“LC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any Letter of Credit Application therefor, and any agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned, or (b) any collateral security for such
obligations.

 

“LC Expiration Date” means the day that is thirty (30) days prior to the
Revolving Credit Termination Date (or, if such day is not a Business Day, the
next preceding Business Day).

 

“LC Obligations” means, at any time, the sum of (a) the aggregate Stated Amount
of all issued and outstanding Letters of Credit, plus (b) the aggregate amount
of all LC Borrowings. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” means each of the financial institutions and Funds that signs a Lender
Addendum and their assignees as permitted by the terms of this Agreement, each
of which is referred to herein as a Lender.  Except where the context requires
otherwise, the term “Lender” shall also include the Issuing Lender.

 

“Lender Addendum” means a Lender Addendum substantially in form as Exhibit C
attached hereto pursuant to which a financial institution or Fund agrees to
become a Lender holding the Commitments and Commitment Percentages set forth
therein.

 

“Letter of Credit” means any letter of credit issued by the Issuing Lender for
the account of the Borrower or any Affiliate thereof in accordance with the
terms of this Agreement.

 

 “Letter of Credit Application” means the Issuing Lender’s then current form of
application and agreement for the issuance or amendment of a Letter of Credit.

 

“Letter of Credit Fee” has the meaning provided to such term in Section 2.02.9
of this Agreement.

 

14

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to Fifteen Million Dollars
($15,000,000.00).

 

“LIBOR Borrowing” means each unpaid principal balance of a Loan which accrues
interest at the Adjusted LIBOR Rate.

 

“LIBOR Rate” means, for any LIBOR Borrowing for any Interest Period, the higher
of:  (a) one and one-half percent (1.5%) per annum; or (b) the rate per annum
(rounded upwards, if necessary, to the nearest 1/16th of 1%) obtained by
dividing (i) the rate fixed by the British Bankers Association for United States
Dollar deposits in the London Interbank Eurodollar Market, for a term comparable
to such Interest Period, as determined by the Agent from any broker, quoting
service, or commonly available source utilized by the Agent as a basis for such
quotations, at approximately 11:00 a.m. London, England time (or as soon
thereafter as practicable) two (2) Business Days prior to the first day of such
Interest Period by (ii) a percentage equal to one hundred percent (100%) minus
the stated maximum rate of all reserves required to be maintained against
“Eurocurrency Liabilities” as specified in Regulation D (or against any other
category of liabilities which includes deposits by reference to which the
interest rate on LIBOR Rate loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System.

 

“Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

 

“Loan Parties” means, collectively, the Borrower and the Guarantors (including
Persons that become Guarantors after the Closing Date).

 

“Loan Request” means a notice from the Borrower in accordance with
Section 2.01.2 hereof.

 

“Loans” means collectively the Revolving Credit Loans and the Term Loans.

 

“M&T Bank” means Manufacturers and Traders Trust Company, a New York banking
corporation and its successors and assigns.

 

“Mandatory Prepayments” has the meaning provided to such term in Section 2.03.3
of this Agreement.

 

“Margin Regulations” means Regulation T, U or X as promulgated by the Federal
Reserve Board, as amended from time to time.

 

“Material Adverse Change” means any set of circumstances or events which (a) has
or could reasonably be expected to have a material adverse effect upon the
validity or enforceability of this Agreement or any of the other Credit
Documents, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Borrower and its Subsidiaries, taken as a whole, (c) materially impairs
or could reasonably be expected to impair materially the ability of the Borrower
and its Subsidiaries, taken as a whole, to pay and perform the Obligations,
(d) materially impairs or could reasonably be expected to impair materially the
ability of the Borrower and its Subsidiaries, taken as a whole, to duly and
punctually pay their Indebtedness, or (e) materially impairs or could reasonably
be expected to impair materially the ability of the Credit Parties to

 

15

--------------------------------------------------------------------------------


 

enforce their remedies against the Loan Parties as authorized by the terms of
the Credit Documents or pursuant to applicable Law.

 

“Maturity Dates” means collectively (a) the Revolving Credit Termination Date,
and (b) the Term Loan Maturity Date.

 

“Minimum Borrowing Amount” means (a) with respect to Adjusted Base Rate
Borrowings Two Hundred Fifty Thousand Dollars ($250,000.00), and (b) with
respect to LIBOR Borrowings One Million Dollars ($1,000,000.00) with minimum
increments of One Hundred Thousand Dollars ($100,000.00).

 

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA and to which any Loan
Party or any member of the ERISA Group is then making or accruing an obligation
to make contributions or, within the preceding five (5) plan years, has made or
had an obligation to make such contributions.

 

“Net Available Proceeds”  means any cash payments, and the fair market cash
value of any non-cash consideration, received by any Loan Party or its
Subsidiaries directly or indirectly in connection with or from any transaction,
event, condition or occurrence which generates or results in any Extraordinary
Receipts, net of (a) the amount of any legal, title, accounting, investment
banking and recording tax expenses, commissions and other reasonable and
necessary fees and expenses payable by any Loan Party or its Subsidiaries in
connection with the subject transaction, (b) any foreign or U.S. federal, state
and local income or other taxes estimated to be payable by any Loan Party or its
Subsidiaries (or their stockholders) as a result of such transaction, and
(c) any repayments (including reasonable expenses in connection therewith) of
Indebtedness to the extent that (x) such Indebtedness is secured by a Lien on an
asset that is the subject of the transaction, and (y) the transferee of (or
holder of a Lien on) such asset requires that such Indebtedness be repaid as a
condition to the subject transaction.

 

“Notes” means, collectively, the Revolving Credit Notes and the Term Notes.

 

“Obligations” means, collectively, the obligations of the Borrower or of any
other Loan Party to pay to the Credit Parties or to perform for the benefit of
the Credit Parties, M&T Bank or any of their Affiliates (a) sums due arising out
of or in connection with the Loans or otherwise pursuant to the terms of the
Notes, and the other Credit Documents, including without limitation all unpaid
principal, accrued interest (including interest that accrued during any
Insolvency Proceedings of the Borrower), fees and expenses, (b) indemnification
and reimbursement duties and obligations owed in accordance with the terms of
any of the Credit Documents, (c) Credit Party Expenses, (d) reimbursement,
repayment or indemnity obligations owed by the Borrower or any of the other Loan
Parties to any Credit Party or to an Affiliate of a Credit Party arising out of
or related to Bank Products, (e) all payment and indemnification obligations
owed by the Borrower to the Issuing Lender or to any other Credit Party which
arise out of or relate to any Letters of Credit, including all of the LC
Obligations, (f) all obligations, duties, or sums due to any Interest Rate Hedge
Provider pursuant to or arising from any Interest Rate Hedge Agreements,
(g) payments owed to M&T Bank in accordance with the Fee Letter, (h) any
indebtedness or liability which may exist or arise as a result of any payment
made by or for the benefit of any of the Credit Parties being avoided or set
aside for any reason including any payment being avoided as a preference under
Sections 547 and 550 of the Bankruptcy Code, as amended, or under any state law
governing insolvency or creditors’ rights, and (i) any interest on any portion
of the Loans that accrues after the commencement of any Insolvency Proceeding.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint

 

16

--------------------------------------------------------------------------------


 

venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Taxes”  means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Participant” has the meaning provided to such term in Section 10.11 of this
Agreement.

 

“Participation” means an undivided participation interest sold by a Lender, in
accordance with the provisions of Section 10.11, in such Lender’s Commitments,
Loans and rights and obligations under this Agreement and the other Credit
Documents.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any Investment after the Closing Date by the
Borrower in any Person located within the United States, whose business
operations are consistent with the operations of the Borrower and its
Subsidiaries, provided that (a) there are no then continuing Defaults or Events
of Default and no Material Adverse Change has occurred, and immediately after
giving effect to such Investment there will not be any Defaults, Events of
Default or Material Adverse Change, (b) with respect to such Investment, the
Borrower shall have submitted to each of the Credit Parties, not less than
fifteen (15) days before the Borrower becomes bound under any agreement to make
such Investment, (i) a description of the transaction pursuant to which such
Investment is to be made, accompanied by substantially final drafts of all
material definitive documents for such transaction, (ii) pro forma financial
statements for the Borrower and its Subsidiaries after giving effect to such
Investment, (iii) updated and revised financial projections which incorporate
the Acquisition Target’s projected results of operations into the financial
projections of the Borrower and its Subsidiaries then most recently submitted to
the Credit Parties, projecting the compliance by the Borrower and its
Subsidiaries with all covenants of this Agreement after giving effect to the
Investment, (iv) a certification given by an Authorized Officer of the Borrower
to the effect that no Default or Event of Default then exists, no Material
Adverse Change has occurred, and that no Default, Event of Default or Material
Adverse Change is reasonably expected to occur upon or as a result of the
proposed acquisition, and (c) the aggregate amount of all consideration payable
for such acquisition, which when combined with the aggregate amount of all
consideration paid by the Borrower and its Subsidiaries pursuant to other
Permitted Acquisitions occurring in the same Fiscal Year, shall not be more than
Thirty Million Dollars ($30,000,000.00).

 

“Permitted Encumbrances” means collectively:

 

(a)                                  Liens for taxes, assessments, governmental
levies or similar charges incurred in the ordinary course of business and which
are not yet due and payable, or if due and payable, (i) are being contested in
good faith and by appropriate and lawful proceedings diligently conducted, but
only so long as such proceedings could not reasonably subject any Credit Party
to any civil or criminal penalties or

 

17

--------------------------------------------------------------------------------


 

liabilities and (ii) for which such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made and (iii) which shall be
paid in accordance with the terms of any final non-appealable judgments or
orders relating thereto within thirty (30) days after the entry of such
judgments or orders,

 

(b)                                 Pledges or deposits made in the ordinary
course of business to secure payment of worker’s compensation, or to participate
in any fund in connection with worker’s compensation, unemployment insurance,
old-age pensions, other social security programs or similar program or to secure
liability to insurance carriers under insurance or self insurance agreements or
arrangement,

 

(c)                                  Liens of mechanics, materialmen,
warehousemen, carriers, or other like Liens, securing obligations incurred in
the ordinary course of business that are not yet due and payable and Liens of
landlords securing obligations to pay lease payments that are not yet due and
payable or in default, or if such Liens are due and payable, (i) are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and (ii) for which such reserves or other appropriate provisions, if
any, as required by GAAP shall have been made and (iii) which shall be paid in
accordance with the terms of any final non-appealable judgments or orders
relating thereto within thirty (30) days after the entry of such judgments or
orders,

 

(d)                                 Pledges or deposits made in the ordinary
course of business to secure performance of bids, tenders, contracts (other than
for the repayment of borrowed money) or leases, not in excess of the aggregate
amounts due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business,

 

(e)                                  (i) Encumbrances consisting of zoning
restrictions, easements, rights-of-way, or other restrictions on the use of real
property, (ii) defects in title to real property, and (iii) Liens, encumbrances
and title defects affecting real property not known by the Borrower or a
Subsidiary, as applicable, and not discoverable by a search of the public
records, none of which materially impairs the use of such property,

 

(f)                                    Liens created by or resulting from any
litigation or legal proceedings which are currently being contested in good
faith by appropriate and lawful proceedings diligently conducted and for which
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made and Liens arising out of judgments or orders for the
payment of money which do not constitute an Event of Default hereunder,

 

(g)                                 Liens placed upon personal property
constituting fixed assets or equipment hereafter acquired to secure all or a
portion of the purchase price thereof, provided that any such Lien shall not
encumber any other property of any Loan Party (other than proceeds of the
foregoing) and the Indebtedness secured by any such Lien shall not be otherwise
prohibited by the terms of this Agreement,

 

(h)                                 Other Liens incidental to the conduct of the
Loan Parties’ businesses or the ownership of their respective properties and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit, and which do not in the aggregate materially
detract from the value of the Loan Parties’ properties or assets and or which do
not materially impair the use thereof in the operation of the Loan Parties’
business,

 

(i)                                     Liens securing the Obligations, and

 

(j)                                     Precautionary financing statements filed
in connection with leases of equipment which pertain solely to such leased
equipment.

 

18

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Agent, in its sole discretion, as its prime lending rate of
interest.  Such announced rate bears no inference, implication, representation
or warranty that such announced rate is charged to any particular customer or
customers of Agent.  The Agent’s prime lending rate of interest is but one of
several interest rate bases used by the Agent.  Changes in the applicable
interest rate shall be made as of, and immediately upon the occurrence of,
changes in the Agent’s prime rate.

 

“Principal Payment Date” means the last Business Day of each consecutive Fiscal
Quarter and the Term Loan Maturity Date.  The first Principal Payment Date is
the last Business Day of the Fiscal Quarter in which the Funding Date occurs.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA that is not exempt under
Section 408 of ERISA and for which neither an individual nor a class exemption
has been issued by the United States Department of Labor.

 

“Property” means, any parcel of real property, whether owned in fee or leased,
of any of the Loan Parties.

 

“Purchase Agreement” means the Agreement And Plan of Merger by and among the
Borrower, Amerifit, AB Merger Sub, Inc., Charter Amerifit Holding Corporation,
Amerifit Brands, Inc., AB SR LLC, and Pearl, LLC, all schedules and exhibits
thereto and all agreements to be executed in connection therewith.

 

“Register” has the meaning given to such term in Section 10.09 of this
Agreement.

 

“Regulatory Change” means any change after the Closing Date in the Laws of the
United States, any state thereof, or any other Governmental Authority, or the
adoption or making after such date, of any interpretations, changes in
convention, directives or requests applying to a class of depository
institutions, including any Lender, of or under any Laws of the United States,
any state thereof, or any other Governmental Authority (whether or not any such
interpretation, directive or request has the force of Law).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time of determination, Lenders holding in the
aggregate more than fifty-one percent (51%) of (a) the aggregate outstanding
unpaid principal balances of the Loans plus the aggregate unused Revolving
Credit Commitments at such time (and participation interests therein) (treating
for purposes hereof in the case of LC Obligations, in the case of the Issuing
Lender, only the portion of the LC Obligations of the Issuing Lender which is
not subject to the participation interests of the other Lenders and, in the case
of the Lenders other than the Issuing Lender,

 

19

--------------------------------------------------------------------------------


 

only the participation interests of such Lenders in LC Obligations hereunder as
being “held” by such Lenders) or (b) if the Revolving Credit Commitments have
been terminated, the aggregate outstanding unpaid principal balances of the
Loans and participation interests (including, in the case of the Issuing Lender,
the portion of the LC Obligations held by the Issuing Lender), provided however,
the Revolving Credit Commitments and the portions of the unpaid principal
balances of the Loans held or deemed held by any Defaulting Lenders shall be
excluded for the purposes of making any determination of Required Lenders.

 

“Restricted Payment” means collectively, with respect to the Loan Parties and
each of their Subsidiaries (a) any dividend or other payment or distribution,
direct or indirect, on account of any Equity Interest in such Person now or
hereafter outstanding, except (i) a dividend or distribution payable solely in
the same class or type of Equity Interest to the holders of that class or type,
and (ii) any distribution payable to an employee or director pursuant to the
terms of any restricted share plan in connection with any tax liabilities of
such Person, (b) any redemption, repurchase, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, by such Person of any Equity Interest in such Person now or
hereafter outstanding (other than (i) repurchases of Equity Interests held by
employees or directors pursuant to the terms of any restricted share plan of the
Borrower, which in aggregate amount in any Fiscal Year do not exceed One Million
Dollars ($1,000,000.00), and (ii) repurchase by the Borrower of Equity Interests
of the Borrower in any Fiscal Year in an aggregate amount not exceeding Five
Million Dollars ($5,000,000.00), provided that in the event there are no sums
outstanding under the Revolving Credit Loans, the Borrower may use cash and Cash
Equivalents to repurchase Equity Interests in an aggregate amount not exceeding
Twenty Million Dollars ($20,000,000.00) in any Fiscal Year), (c) any payment
made by such Person to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire Equity Interests in such Person now
or hereafter outstanding, or (d) any payment by such Person of any management,
consulting or similar fees which are not payments in amounts comparable to sums
paid in the marketplace by entities comparable to the payor for similar services
to unrelated employees or providers of management, consulting or other services
actually performed.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower which is not (and
is not required by the terms of this Agreement to be) a Guarantor.

 

“Revolving Credit Commitment” means, as to any Lender, the amount initially set
forth as on a Lender Addendum under the heading “Revolving Credit”, and
thereafter as set forth on any relevant Assignment And Assumption.

 

“Revolving Credit Commitment Percentage” means, as to any Lender, the percentage
initially set forth on a Lender Addendum under the heading “Revolving Credit”
and thereafter on any relevant Assignment And Assumption, if applicable, as the
same may be adjusted from time to time pursuant to this Agreement.

 

“Revolving Credit Loans” means collectively, the Revolving Credit Loans made by
the Lenders to the Borrower in accordance with Section 2.01 of this Agreement.

 

“Revolving Credit Maximum Borrowing Amount” means Fifty Million Dollars
($50,000,000.00), as such sum may be decreased from time to time by the
operation of Section 2.01.6 of this Agreement or increased from time to time by
the operation of Section 2.01.7 of this Agreement.

 

“Revolving Credit Notes” means, collectively, the promissory notes of the
Borrower evidencing the Revolving Credit Loans, together with all amendments or
replacements thereto.  The Revolving Credit Notes shall be in the form of
Exhibit D attached hereto.

 

20

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date” means the third annual anniversary date of
the Funding Date.

 

“Revolving Credit Unused Fee” has the meaning given to such term in
Section 2.01.5 of this Agreement.

 

“Security Agreement” means the Security Agreement of even date herewith between
the Borrower, the Guarantors, and the Agent, together with all counterparts
thereof hereafter executed.

 

“Security Documents” means, collectively, the Security Agreement, all pledges,
mortgages, deeds of trust, control agreements, or other agreements, instruments,
documents or filings pursuant to which any of the Loan Parties, from time to
time, pledges or grants Liens for the benefit of the Credit Parties in or to any
of the Collateral.

 

“Senior Indebtedness” means, as of any date of determination (a) the aggregate
unpaid balances of the Loans; plus (b) the aggregate outstanding LC Obligations.

 

“Senior Leverage Ratio” means, as of any date of determination, the ratio of
(a) Senior Indebtedness as of such date of determination to (b) Consolidated
EBITDA for the period of the four (4) Fiscal Quarters most recently ended prior
to such date of determination.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Short-Term Investments” means (a) securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of more than one year from the date of
acquisition but not more than two years from the date of acquisition, (b) time
deposits, certificates of deposit and Eurodollar time deposits with maturities
of more than twelve (12) months but not more than twenty-four (24) months from
the date of acquisition and bankers’ acceptances with maturities exceeding
twelve (12) months but not exceeding twenty-four (24) months from the date of
acquisition, in each case with the Agent or any Lender or with any domestic
commercial bank having capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000), (c) repurchase obligations with a term of not more than
thirty (30) days for underlying securities of any of the types described in
clause (a) or (b) and entered into with any bank meeting the qualifications
specified in clause (b) above, (d) commercial paper with maturities exceeding
twelve (12) months but not exceeding twenty-four (24) months rated not lower
than A-1 or A-2 by Standard & Poor’s Ratings Group or P-1 or P-2 by Moody’s
Investors Service, Inc. on the date of acquisition, and (e) interests in pooled
investment funds (including mutual funds and money market funds) the assets of
which are invested in investments referred to in items (a) through (d) above and
in investments referred to in items (a) through (d) of the definition of Cash
Equivalents.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to pay its debts and other liabilities as they mature in the normal course
of business, (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (e) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or about to be engaged, as the case may be. In computing
the amount of contingent liabilities at any time, it is intended

 

21

--------------------------------------------------------------------------------


 

that such liabilities will be computed at the amount which, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Amount” means as to any Letter of Credit, the lesser of (a) the face
amount thereof, or (b) the remaining available undrawn amount thereof
(regardless of whether any conditions for drawing could then be met).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the equity or more than fifty percent (50%) of the ordinary
voting power or, in the case of a partnership, more than fifty percent (50%) of
the general partnership interests are, as of such date, owned, controlled or
held by the parent or one or more subsidiaries of the parent.

 

“Swap Termination Value” means, in respect of any one or more Interest Rate
Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Hedge Agreements:
(a) for any date on or after the date such Interest Rate Hedge Agreements have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s); and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Interest Rate Hedge Agreements, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Interest Rate Hedge Agreements (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tax Distributions”  means quarterly distributions by the Borrower to its
holders of Capital Stock in such amounts as are reasonably calculated to ensure
that each holders of Capital Stock shall be able to pay estimated installments
of the federal, state and local tax on the income derived by such holders of
Capital Stock for such quarter from the holder’s ownership of Capital Stock in
the Borrower.  For the purposes of computing Tax Distributions, it shall be
assumed that all income allocated to the holders of Capital Stock of the
Borrower is taxable for estimated tax purposes by the appropriate federal, state
and local taxing authorities at the highest individual marginal tax rates.  The
amount of the Tax Distributions shall be reduced by any amounts paid or required
to be paid by the Borrower on behalf of any of its holders of Capital Stock to
any taxing authorities.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Commitment” means, as to any Lender, the amount set forth as such on
a Lender Addendum under the heading “Term Loan”, and thereafter on any relevant
Assignment And Assumption, and “Term Loan Commitments” shall mean the aggregate
Term Loan Commitments of all of the Lenders, which as of the Closing Date is the
amount of Seventy-Five Million Dollars ($75,000,000).

 

22

--------------------------------------------------------------------------------


 

“Term Loan Commitment Percentage” means, as to any Lender, the percentage
initially set forth as such on a Lender Addendum under the heading “Term Loan”
and thereafter on any relevant Assignment And Assumption.

 

“Term Loan Maturity Date” means the third annual anniversary date of the Funding
Date.

 

 “Term Loan Notes” means, collectively, the promissory notes of the Borrower
evidencing the Term Loans in the form of Exhibit E attached hereto, together
with all amendments and replacements thereof.

 

“Term Loans” means collectively the term loans extended by the Lenders to the
Borrower as an obligor in accordance with the provisions of Section 2.04 of this
Agreement.

 

“Threshold Amount” means Five Million Dollars ($5,000,000.00).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as adopted
and in effect from time to time in the Governing State.

 

Section 1.02.                             Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or document herein shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(f) each reference to a time shall be a reference to the prevailing Eastern U.S.
time, and (g) Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 

Section 1.03.                             Accounting Principles.  Except as
otherwise provided in this Agreement, all computations and determinations as to
accounting or financial matters and all financial statements to be delivered
pursuant to this Agreement shall be made and prepared in accordance with GAAP
(including principles of consolidation where appropriate), and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP In the
event GAAP changes after the date hereof in a manner that causes noncompliance
with the covenants hereof, the parties hereto shall agree in good faith to
modify the covenants and the related defined terms to compensate for such change
in GAAP.

 

23

--------------------------------------------------------------------------------


 


ARTICLE 2

CREDIT FACILITIES

 

Section 2.01.                             Revolving Credit Loans. During the
Commitment Period, subject to the terms and conditions of this Agreement and the
other Credit Documents, each of the Lenders severally agrees to make revolving
credit loans (the “Revolving Credit Loans”) to the Borrower from time to time
until the Revolving Credit Termination Date; provided, however, that (a) the
aggregate unpaid principal balance of the Revolving Credit Loans plus the
outstanding LC Obligations shall not at any time exceed the Revolving Credit
Maximum Borrowing Amount, and (b) with regard to each Lender, the sum of (i) the
unpaid aggregate principal balances of Revolving Credit Loans held by such
Lender, and (ii) such Lender’s LC Commitment of outstanding LC Obligations,
shall not exceed the amount of such Lender’s Revolving Credit Commitment.  The
Borrower shall not request any advances of proceeds of the Revolving Credit
Loans which would cause the aggregate unpaid principal balances of the Revolving
Credit Loans to exceed the above-stated limitations.  In the event that the
aggregate unpaid principal balances of the Revolving Credit Loans exceed the
above-stated limitations, the Borrower shall immediately make such payments to
the Agent as will be sufficient to reduce the aggregate unpaid principal
balances of the Revolving Credit Loans to an aggregate amount which will not be
in excess of such limitations.  Each Revolving Credit Loan extended by a Lender
shall be in a principal amount equal to the Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of the Revolving Credit Loans
requested on such occasion.  Subject to the satisfaction of the terms and
conditions of this Agreement and of the other Credit Documents, the Borrower may
borrow, prepay, and reborrow the Revolving Credit Loans in whole or in part
until the Revolving Credit Termination Date.  Revolving Credit Loans may consist
of Adjusted Base Rate Borrowings or LIBOR Borrowings, or a combination thereof,
as the Borrower may request in accordance with the terms hereof.

 

2.01.1                  Revolving Credit Loan Promissory Notes.  The obligation
of the Borrower to repay the Revolving Credit Loans to each Lender shall be
evidenced by a Revolving Credit Note.  The Borrower shall deliver a Revolving
Credit Note on the date of Closing to each of the Lenders executed by an
Authorized Officer of the Borrower, with the face amount of each of such
Revolving Credit Notes to be in the amount of the Revolving Credit Commitment of
the respective Lender.

 

2.01.2                  Procedure For Revolving Credit Loan Borrowings.  The
Borrower may borrow proceeds of the Revolving Credit Loans until (but not
including) the Revolving Credit Termination Date, provided, that the Borrower
delivers to the Agent an irrevocable notice (“Loan Request”) from an Authorized
Officer of the Borrower (which Loan Request must be received by the Agent prior
to 10:00 a.m.)  (a) two (2) Business Days prior to the requested Borrowing Date,
if all or any part of the requested advances of proceeds of the Revolving Credit
Loans are to be initially LIBOR Borrowings, or (b) on the requested Borrowing
Date if all of the requested advances of proceeds of the Revolving Credit Loans
are to be initially Adjusted Base Rate Borrowings.  Each Loan Request shall
specify: (i) the aggregate amount to be borrowed, (ii)  the requested Borrowing
Date,  (iii) whether the borrowing is to be a LIBOR Borrowing, an Adjusted Base
Rate Borrowing, or a combination thereof, and (iv)  if the borrowing is to be
entirely or partly a LIBOR Borrowing, the information required to be specified
in the election described in Section 2.05.2(a) of this Agreement.  The Loan
Requests may be delivered to the Agent via facsimile or by other electronic
transmission or by telephonic request, it being agreed that the Agent may rely
on the authority of the Person making any such request without receipt of any
other confirmation.  The Agent shall promptly notify each Lender of the Agent’s
receipt of each notice and the contents thereof.  Each Lender shall make the
amount of its pro rata share (calculated in accordance with its respective
Revolving Credit Commitment Percentage) of each requested borrowing available to
the Agent for the account of the Borrower at the offices of the Agent specified
in this Agreement prior to 12:00 Noon on the Borrowing Date requested by the
Borrower in U.S. Dollars and in funds immediately available to the Agent.  Such
borrowing will be made available to the Borrower on or prior to 1:00 p.m. by the
Agent crediting the Borrower’s depository account maintained by the Agent with
the aggregate of

 

24

--------------------------------------------------------------------------------


 

the amounts made available to the Agent by the Lenders and in like funds as
received by the Agent to an account maintained by the Borrower with the Agent.

 

2.01.3                  Repayment Of Revolving Credit Loans.  The Borrower
unconditionally promises to pay to the Agent for the accounts of the Lenders the
then unpaid principal amount of each Revolving Credit Loan of the Lenders on or
before the Revolving Credit Termination Date (or on any earlier date on which
the Revolving Credit Loans become due and payable as required by the stated
provisions of this Agreement). The Borrower unconditionally promises to pay to
the Agent for the ratable accounts of the Lenders all interest which has accrued
upon the unpaid principal amounts of the Revolving Credit Loans from time to
time outstanding from the date of Closing until the date of payment in full of
the Revolving Credit Loans at the rates per annum and on the dates set forth in
Section 2.04 of this Agreement.  All sums due to the Lenders in connection with
the Revolving Credit Loans shall be paid in full on or before the Revolving
Credit Termination Date.

 

2.01.4                  Permitted Purposes Of Revolving Credit Loans.  The
proceeds of the Revolving Credit Loans shall be used by the Borrower solely for
the general working capital needs and for the general corporate purposes of the
Borrower and its Subsidiaries.

 

2.01.5                  Revolving Credit Unused Fees.  For each Fiscal Quarter
until the termination of the Revolving Credit Commitments, the Borrower agrees
to pay to the Agent for the ratable accounts of the Lenders a per annum fee (the
“Revolving Credit Unused Fee”) calculated by subtracting (a) the sum of (i) the
average daily disbursed aggregate principal balances of the Revolving Credit
Loans during such Fiscal Quarter (calculated on the basis of the actual number
of days elapsed in a year of 360 days) and (ii) the aggregate amount of LC
Obligations from (b) the Revolving Credit Maximum Borrowing Amount (as such
Revolving Credit Maximum Borrowing Amount may be reduced from time to time in
accordance with Section 2.01.6 of this Agreement or increased from time to time
in accordance with Section 2.01.7 of this Agreement), and multiplying any
positive difference thereof by the Applicable Margin then in effect. The
Revolving Credit Unused Fee shall be payable in arrears on the first Business
Day of each succeeding Fiscal Quarter with the first of such payments to be
scheduled for payment on May 1, 2010.

 

2.01.6                  Permanent Reduction Of Revolving Credit Maximum
Borrowing Amount. The Borrower shall have the right at any time, upon not less
than ten (10) Business Days prior written notice to the Agent, to permanently
reduce, in whole or in part, without premium or penalty, the Revolving Credit
Maximum Borrowing Amount, provided that (a) each reduction shall be in an amount
of not less than Two Hundred Fifty Thousand Dollars ($250,000.00) or, if
greater, a multiple of Fifty Thousand Dollars ($50,000.00), and (b) no reduction
shall be permitted if, after giving effect thereto, and to any repayments of the
Revolving Credit Loans made on the effective date thereof, the sum of the
aggregate principal balances of the Revolving Credit Loans then unpaid and
outstanding plus the aggregate amount of LC Obligations outstanding would exceed
the Revolving Credit Maximum Borrowing Amount then in effect.

 

25

--------------------------------------------------------------------------------


 

2.01.7                  Increase in Revolving Credit Commitments.

 

(a)                                  Request for Increase.  Provided there
exists no continuing Default or Event of Default, upon notice to each of the
Credit Parties, the Borrower may from time to time request an increase in the
aggregate amount of Revolving Credit Commitments by an amount (for all such
requests) not exceeding Fifty Million Dollars ($50,000,000.00); provided that
(i) any such request for an increase shall be in a minimum amount of Five
Million Dollars ($5,000,000.00), and (ii) the Borrower may make a maximum of
three (3) such requests.  At the time of sending such notice, the Borrower (in
consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
(10) Business Days from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Revolving Credit Commitment Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.

 

(c)                                  Notification by Agent; Additional Lenders. 
The Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested increase
and subject to the approval of the Agent and the Issuing Lender (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
aggregate amount of Revolving Credit Commitments are increased in accordance
with this Section, the Agent and the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Agent a certificate of each Loan Party dated as of the Increase Effective Date
(in sufficient copies for each Lender) signed by a Authorized Officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties of the Borrower contained in this
Agreement and the other Credit Documents are true and correct on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and (B) no Default or Event of Default has
occurred and is continuing.  The Borrower shall prepay any Revolving Credit
Loans outstanding on the Increase Effective Date to the extent necessary to keep
the outstanding Revolving Credit Loans held by each Lender ratable with any
revised Revolving Credit Commitment Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

 

(f)                                    Conflicting Provisions.  This
Section 2.01.7 shall supersede any provisions in Section 2.06.3 or 10.03 to the
contrary.

 

Section 2.02.                             Letter of Credit Subfacility.  Subject
to the terms and conditions set forth in this Agreement, the Borrower may
request the issuance of, and the Issuing Lender in reliance upon the agreements
of the Lenders set forth in Section 2.02.3 agrees to issue, Letters of Credit
for the accounts of the Borrower’s or any of its Subsidiaries, in a form
acceptable to the Issuing Lender, at any time and from time to time on any
Business Day from the Closing Date through, but not including the LC Expiration

 

26

--------------------------------------------------------------------------------


 

Date, provided, however, that (a) no Default or Event of Default has occurred
and is then continuing, (b) the aggregate amount of LC Obligations (after giving
effect to any requested issuance) shall not at any time exceed the Letter of
Credit Sublimit, (c) the sum of the aggregate unpaid balances of the Revolving
Credit Loans plus the aggregate amount of LC Obligations (after giving effect to
any requested issuance) shall not exceed the Revolving Credit Maximum Borrowing
Amount, (d) all Letters of Credit shall be denominated in Dollars, and not in
any other currency, (e) Letters of Credit shall be issued for lawful corporate
purposes and shall be issued as standby letters of credit, (f) the issuance of
any Letter of Credit shall not violate any policies of the Issuing Lender, and
(g) no Letter of Credit shall contain any provision for automatic reinstatement
of the Stated Amount after any drawing thereunder.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of Letter of Credit Application or other LC Document
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 


2.02.1.               REQUEST FOR ISSUANCE; AMENDMENT; RENEWAL; EXTENSION;
CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE
AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF
ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING LENDER, TO THE
ISSUING LENDER AND THE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A
LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR
EXTENDED TOGETHER WITH A LETTER OF CREDIT APPLICATION, AND SPECIFYING THE
PROPOSED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE A
BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL
COMPLY WITH SECTION 2.02.2), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND
ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE
NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER OF CREDIT.  UPON
RECEIPT OF THE LETTER OF CREDIT APPLICATION EXECUTED BY AN AUTHORIZED OFFICER OF
THE BORROWER, THE ISSUING LENDER SHALL PROCESS SUCH LETTER OF CREDIT APPLICATION
AND ISSUE THE LETTER OF CREDIT REQUESTED THEREBY, PROVIDED ALL FEES AND EXPENSES
IN CONNECTION WITH SUCH LETTER OF CREDIT HAVE BEEN PAID AND ALL OTHER CONDITIONS
PRECEDENT TO THE ISSUANCE OF LETTERS OF CREDIT HAVE BEEN SATISFIED AND, PROVIDED
FURTHER, THE ISSUING LENDER SHALL NOT BE REQUIRED TO ISSUE ANY LETTER OF CREDIT
EARLIER THAN THREE (3) BUSINESS DAYS AFTER RECEIPT BY THE ISSUING LENDER OF THE
LETTER OF CREDIT APPLICATION AND OF ALL OF THE CERTIFICATES, DOCUMENTS AND OTHER
PAPERS AND INFORMATION REQUIRED BY THE ISSUING LENDER WHICH RELATE THERETO.  THE
ISSUING LENDER SHALL PROMPTLY FURNISH A COPY OF EACH LETTER OF CREDIT TO THE
AGENT, THE BORROWER AND TO EACH OF THE LENDERS.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND, UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT, THE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION THE PROVISO SET FORTH IN SECTION 2.02(A) THROUGH (G) IS
SATISFIED.  THE ISSUING LENDER SHALL NOT BE OBLIGATED TO AMEND ANY LETTER OF
CREDIT IF THE ISSUING LENDER WOULD NOT BE REQUIRED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS OF THIS AGREEMENT.


 


2.02.2.               EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR
PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (A) THE DATE THAT IS 365 DAYS
AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY
RENEWAL OR EXTENSION THEREOF, 365 DAYS AFTER SUCH RENEWAL OR EXTENSION) AND
(B) THE LC EXPIRATION DATE, PROVIDED THAT ANY LETTER OF CREDIT MAY PROVIDE FOR
THE AUTOMATIC RENEWAL THEREOF FOR ADDITIONAL 365-DAY PERIODS (WHICH SHALL IN NO
EVENT EXTEND BEYOND THE LC EXPIRATION DATE).


 


2.02.3.               AGREEMENT OF LENDERS TO PURCHASE PROPORTIONATE SHARE OF
LETTERS OF CREDIT.  IN ORDER TO INDUCE THE ISSUING LENDER TO ISSUE LETTERS OF
CREDIT FOR THE ACCOUNT OF THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, EACH LENDER UNCONDITIONALLY AND IRREVOCABLY AGREES TO ACCEPT AND
PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM THE ISSUING LENDER, ON THE TERMS
AND CONDITIONS HEREINAFTER STATED, FOR SUCH LENDER’S OWN ACCOUNT AND RISK AN
UNDIVIDED INTEREST EQUAL TO SUCH LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE
IN THE ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER EACH LETTER OF CREDIT
ISSUED HEREUNDER AND THE AMOUNT OF EACH LC DISBURSEMENT OF THE ISSUING LENDER. 

 

27

--------------------------------------------------------------------------------


 


EACH LENDER UNCONDITIONALLY AND IRREVOCABLY COVENANTS TO THE ISSUING LENDER
THAT, IF AN LC DISBURSEMENT IS MADE BY THE ISSUING LENDER WITH RESPECT TO ANY
LETTER OF CREDIT FOR WHICH THE ISSUING LENDER IS NOT IMMEDIATELY REIMBURSED IN
FULL BY THE BORROWER, SUCH LENDER SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE
ISSUING LENDER, UPON THE DEMAND BY THE AGENT, AN AMOUNT EQUAL TO SUCH LENDER’S
REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE UNREIMBURSED AMOUNT OF SUCH LC
DISBURSEMENT NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED BY THE AGENT
IN ITS DEMAND FOR PAYMENT. ANY PAYMENT MADE BY A LENDER PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING LENDER FOR ANY LC DISBURSEMENT SHALL NOT
CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE BORROWER OF ITS OBLIGATION TO
REIMBURSE SUCH LC DISBURSEMENT.


 


2.02.4.               REIMBURSEMENT OBLIGATIONS OF THE BORROWER.  THE BORROWER
UNCONDITIONALLY AND IRREVOCABLY AGREES TO REIMBURSE THE ISSUING LENDER ON EACH
DATE ON WHICH EITHER THE ISSUING LENDER OR THE AGENT NOTIFIES THE BORROWER OF AN
LC DISBURSEMENT FOR THE AMOUNT OF THE LC DISBURSEMENT, INCLUDING BUT NOT LIMITED
TO THE AMOUNT OF ANY DRAFT SO PAID AND ANY TAXES, CHARGES, OR OTHER COSTS OR
EXPENSES INCURRED BY THE ISSUING LENDER IN CONNECTION WITH SUCH PAYMENT.  EACH
DRAWING UNDER ANY LETTER OF CREDIT SHALL BE DEEMED TO AUTOMATICALLY CONSTITUTE A
REQUEST BY THE BORROWER TO THE AGENT FOR AN ADJUSTED BASE RATE BORROWING OF
PROCEEDS OF THE REVOLVING CREDIT LOANS IN THE AMOUNT OF SUCH DRAWING TO BE MADE
ON THE DATE ON WHICH EITHER THE ISSUING LENDER OR THE AGENT NOTIFIES THE
BORROWER OF THE DRAWING, AND THE PROCEEDS OF SUCH ADJUSTED BASE RATE BORROWING
SHALL BE ADVANCED DIRECTLY BY THE AGENT TO THE ISSUING LENDER FOR APPLICATION TO
THE BORROWER’S REIMBURSEMENT OBLIGATIONS SET FORTH IN THIS SECTION.


 


2.02.5.               BORROWER’S REIMBURSEMENT OBLIGATIONS ARE ABSOLUTE.  THE
BORROWER’S REIMBURSEMENT OBLIGATIONS HEREUNDER SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH THE BORROWER MAY HAVE OR HAS HAD
AGAINST THE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS, ANY BENEFICIARY OF A
LETTER OF CREDIT OR ANY OTHER PERSON.  THE BORROWER AGREES THAT NONE OF THE
AGENT, THE ISSUING LENDER, OR THE LENDERS SHALL BE RESPONSIBLE FOR, NOR SHALL
THE BORROWER’S DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE CREDIT DOCUMENTS BE
AFFECTED BY, AMONG OTHER THINGS (A) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY,
GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENTS OR OF ANY ENDORSEMENTS THEREON
PRESENTED IN CONNECTION WITH ANY DRAFT UPON A LETTER OF CREDIT, EVEN THOUGH SUCH
DOCUMENTS SHALL IN FACT PROVE TO BE INVALID, FRAUDULENT OR FORGED, (B) ANY
DISPUTE BETWEEN OR AMONG THE BORROWER AND ANY BENEFICIARY OF ANY LETTER OF
CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED, OR
(C) ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER
OF CREDIT OR ANY SUCH TRANSFEREE.  NONE OF THE AGENT, THE ISSUING LENDER, OR ANY
OF THE LENDERS SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH THE ISSUANCE, ADMINISTRATION, OR PAYMENT OF ANY
DRAFTS PRESENTED AGAINST ANY LETTER OF CREDIT.  THE BORROWER AGREES THAT ANY
ACTION TAKEN OR OMITTED BY THE AGENT, THE ISSUING LENDER, OR THE LENDERS UNDER
OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED DRAFTS OR DOCUMENTS
SHALL BE BINDING ON THE BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF ANY OF
THE AGENT, THE ISSUING LENDER, OR THE LENDERS TO THE BORROWER, ABSENT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE
FOREGOING, THE ISSUING LENDER MAY ACCEPT DOCUMENTS THAT APPEAR ON THEIR FACE TO
BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY
NOTICE OR INFORMATION TO THE CONTRARY, AND THE ISSUING LENDER SHALL NOT BE
RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY INSTRUMENT TRANSFERRING OR
ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A LETTER OF CREDIT OR THE RIGHTS
OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN WHOLE OR IN PART, WHICH MAY PROVE
TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


2.02.6.               APPLICABILITY OF ISP98. UNLESS OTHERWISE EXPRESSLY AGREED
BY THE ISSUING LENDER AND THE BORROWER, WHEN A LETTER OF CREDIT IS ISSUED THE
RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER OF CREDIT.


 


2.02.7.               INTERIM INTEREST.  IF THE ISSUING LENDER SHALL MAKE ANY LC
DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN
FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL
BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING

 

28

--------------------------------------------------------------------------------


 


THE DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE
BORROWER REIMBURSES SUCH LC DISBURSEMENT AT THE ADJUSTED BASE RATE THEN
APPLICABLE TO REVOLVING CREDIT LOANS; PROVIDED THAT THE DEFAULT RATE SHALL APPLY
DURING ANY CONTINUING EVENT OF DEFAULT.  INTEREST ACCRUED PURSUANT TO THIS
PARAGRAPH SHALL BE FOR THE ACCOUNT OF THE ISSUING LENDER, EXCEPT THAT INTEREST
ACCRUED ON AND AFTER THE DATE OF PAYMENT BY ANY LENDER PURSUANT TO
SECTION 2.02.3 TO PURCHASE A PARTICIPATION FROM THE ISSUING LENDER SHALL BE FOR
THE ACCOUNT OF SUCH PURCHASING LENDER TO THE EXTENT OF SUCH PAYMENT.


 


2.02.8.               CASH COLLATERALIZATION.  UPON THE REQUEST OF THE AGENT
(A) IF THE ISSUING LENDER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER
ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN LC BORROWING (UNLESS
SUCH LC BORROWING HAS BEEN REIMBURSED BY THE PROCEEDS OF A REVOLVING CREDIT LOAN
IN ACCORDANCE WITH SECTION 2.02.4), OR (B) IF, AS OF THE LC EXPIRATION DATE, ANY
LETTER OF CREDIT FOR ANY REASON REMAINS OUTSTANDING AND PARTIALLY OR WHOLLY
UNDRAWN, OR (C) A CONTINUING EVENT OF DEFAULT EXISTS AND THE LOANS HAVE BEEN
ACCELERATED AND HAVE BECOME DUE AND PAYABLE IN ACCORDANCE WITH SECTION 8.01 OF
THIS AGREEMENT, THE BORROWER SHALL IMMEDIATELY “CASH COLLATERALIZE” ALL THEN
OUTSTANDING LC OBLIGATIONS (IN AN AMOUNT DETERMINED AS OF THE DATE OF SUCH LC
BORROWING OR THE LC EXPIRATION DATE OR THE DATE OF ACCELERATION OF THE LOANS, AS
THE CASE MAY BE).  AS USED HEREIN, THE TERM “CASH COLLATERALIZE” MEANS TO PLEDGE
AND DEPOSIT WITH OR DELIVER TO THE AGENT, FOR THE BENEFIT OF THE ISSUING LENDER
AND THE LENDERS, AS COLLATERAL (“CASH COLLATERAL”) FOR THE LC OBLIGATIONS, CASH
OR DEPOSIT ACCOUNT BALANCES IN ACCORDANCE WITH DOCUMENTATION IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND THE ISSUING LENDER (WHICH
DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS).  THE BORROWER HEREBY GRANTS
TO THE AGENT, FOR THE BENEFIT OF THE CREDIT PARTIES, A SECURITY INTEREST IN ALL
OF SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN AND ALL PROCEEDS OF THE
FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN BLOCKED, NON-INTEREST BEARING
DEPOSIT ACCOUNTS HELD BY THE AGENT.


 


2.02.9.               LETTER OF CREDIT FEES.                              THE
BORROWER SHALL PAY TO THE AGENT, FOR THE RATABLE ACCOUNTS OF THE LENDERS, A
LETTER OF CREDIT FEE (THE “LETTER OF CREDIT FEE”) ON THE AGGREGATE DAILY STATED
AMOUNT OF THE OUTSTANDING LETTERS OF CREDIT AT THE RATE EQUAL TO THE APPLICABLE
MARGIN FOR REVOLVING CREDIT LOANS LIBOR BORROWINGS IN EFFECT FROM TIME TO TIME,
PROVIDED, THAT UPON THE IMPLEMENTATION OF THE DEFAULT RATE AND FOR SO LONG AS
THE SAME SHALL CONTINUE, THE LETTER OF CREDIT FEE SHALL BE INCREASED TO THE
DEFAULT RATE.  LETTER OF CREDIT FEES SHALL BE PAYABLE (A) QUARTERLY IN ARREARS
ON THE LAST BUSINESS DAY OF EACH FISCAL QUARTER OCCURRING DURING THE TERM OF
THIS AGREEMENT, AND (B) ON THE REVOLVING CREDIT TERMINATION DATE OR ANY OTHER
DATE ON WHICH THE REVOLVING CREDIT COMMITMENTS ARE TERMINATED.  THE BORROWER
SHALL PAY TO THE AGENT, FOR THE SOLE ACCOUNT OF THE ISSUING LENDER, A FRONTING
FEE OF 0.125% OF THE STATED AMOUNT ON ANY NEW OR EXTENDED LETTERS OF CREDIT,
PLUS SUCH CUSTOMARY ISSUANCE, PRESENTATION, AMENDMENT AND PROCESSING FEES AND
ALL STANDARD COSTS OR CHARGES OF THE ISSUING LENDER RELATING TO LETTERS OF
CREDIT, AS FROM TIME TO TIME IN EFFECT.  SUCH FEES AND COSTS AND CHARGES SHALL
BE DUE AND PAYABLE ON DEMAND AND SHALL BE NONREFUNDABLE.


 


2.02.10.         LETTERS OF CREDIT ISSUED FOR OTHER LOAN PARTIES OR
SUBSIDIARIES.  NOTWITHSTANDING THAT A LETTER OF CREDIT ISSUED OR OUTSTANDING
HEREUNDER IS IN SUPPORT OF ANY OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF ANOTHER
LOAN PARTY OR A SUBSIDIARY OF THE BORROWER OR OF ANOTHER LOAN PARTY, THE
BORROWER SHALL BE OBLIGATED TO REIMBURSE THE ISSUING LENDER HEREUNDER FOR ANY
AND ALL DRAWINGS UNDER SUCH LETTER OF CREDIT.  THE BORROWER HEREBY ACKNOWLEDGES
THAT THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNTS OF OTHER LOAN PARTIES
AND SUBSIDIARIES OF THE BORROWER AND ANY OTHER LOAN PARTY INURES TO THE BENEFIT
OF THE BORROWER, AND THAT THE BORROWER’S BUSINESS DERIVES SUBSTANTIAL BENEFITS
FROM THE BUSINESSES OF SUCH OTHER LOAN PARTIES AND SUBSIDIARIES.


 


2.02.11.         INCREASED COSTS.  TO THE EXTENT THAT AFTER THE CLOSING DATE ANY
GOVERNMENTAL AUTHORITY IMPOSES ANY CONDITION OR REQUIREMENT UPON THE ISSUING
LENDER REGARDING THE LETTERS OF CREDIT AND IF THE RESULT OF SUCH CONDITION OR
REQUIREMENT IS TO DIRECTLY OR INDIRECTLY INCREASE THE COST TO THE ISSUING LENDER
OF ISSUING OR MAINTAINING ANY LETTER OF CREDIT, OR TO REDUCE THE EFFECTIVE YIELD
TO THE ISSUING LENDER OF THE AMOUNT RECEIVABLE IN RESPECT THEREOF, THEN THE
ISSUING LENDER MAY ANY TIME AFTER THE ADDITIONAL COST IS INCURRED OR THE YIELD
OF THE AMOUNT RECEIVABLE IS REDUCED, NOTIFY THE BORROWER AND

 

29

--------------------------------------------------------------------------------


 


THE AGENT, AND THE BORROWER SHALL PAY WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND
SUCH AMOUNTS AS THE ISSUING LENDER MAY SPECIFY TO BE NECESSARY TO COMPENSATE THE
ISSUING LENDER FOR SUCH ADDITIONAL COST OR REDUCED RECEIPT, TOGETHER WITH
INTEREST ON SUCH AMOUNT FROM THE DATE OF THE NOTICE OF SUCH EVENT WHICH RESULTS
IN SUCH INCREASED COST OR REDUCTION IN AMOUNT RECEIVABLE UNTIL PAYMENT IN FULL
THEREOF AT A RATE EQUAL AT ALL TIMES TO THE ADJUSTED BASE RATE APPLICABLE TO
REVOLVING CREDIT LOANS.  THE DETERMINATION BY THE ISSUING LENDER OF ANY AMOUNT
DUE HEREUNDER AS SET FORTH IN A CERTIFICATE SETTING FORTH THE CALCULATION
THEREOF, SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND
BINDING.


 

Section 2.03.                             Term
Loans.                              Subject to the terms and conditions set
forth herein, each Lender severally agrees to extend a term loan (each such term
loan, a “Term Loan”) to the Borrower in the initially stated principal amount of
each Lender’s respective Term Loan Commitment.  The Term Loans may be either
Adjusted Base Rate Borrowings, or LIBOR Borrowings, or a combination thereof.

 

2.03.1.               Term Loan Notes.  The obligations of the Borrower to repay
the Term Loans to each of the Lenders shall be evidenced by a Term Loan Note to
be issued to each Lender in the stated principal amount of each Lender’s
respective Term Loan Commitment.

 

2.03.2.               Payment.  The aggregate unpaid principal balances of the
Term Loans shall be paid to the Agent for the ratable accounts of the Lenders in
consecutive quarterly installments each in the amount of Three Million Seven
Hundred Fifty Thousand Dollars ($3,750,000.00) payable on each of the Principal
Payment Dates.  All remaining unpaid balances of the Term Loans, including all
unpaid principal, unpaid and accrued interest and fees, shall be paid in full on
the Term Loan Maturity Date.  The Borrower unconditionally promises to pay
interest to the Agent for the accounts of the Lenders on the unpaid principal
balances of the Term Loans from time to time outstanding from the date of
Closing until the date of the payment in full of the Term Loans at the rates per
annum, and on the dates set forth in Section 2.04 of this Agreement.

 


2.03.3.               MANDATORY PREPAYMENTS.  THE BORROWER SHALL HAVE THE
OBLIGATION TO PAY, OR CAUSE TO BE PAID, TO THE AGENT FOR THE ACCOUNTS OF THE
LENDERS THE FOLLOWING (COLLECTIVELY, “MANDATORY PREPAYMENTS”):


 

(a)                                  Extraordinary Receipts.  The Borrower shall
pay, or cause to be paid, to the Agent the Net Available Proceeds of any
Extraordinary Receipts within five (5) Business Days of the receipt thereof by
any Loan Party; provided, that, at the option of the Borrower and as long as no
Default of Event of Default shall have occurred and be continuing or would be
caused thereby, Net Available Proceeds from Extraordinary Receipts (other than
from proceeds from the issuance of Indebtedness for borrowed money or Equity
Issuances) in an aggregate amount not exceeding Ten Million Dollars
($10,000,000.00) (i.e., when aggregated with all other Net Available Proceeds
not paid to the Agent as a Mandatory Prepayment) shall not be required to be
paid to the Agent as a Mandatory Prepayment so long as an Authorized Officer of
the Borrower delivers a certificate to the Agent within five (5) Business Days
of the receipt of the Net Available Proceeds stating that the applicable Loan
Party intends to use the Net Available Proceeds from the Extraordinary Receipts
(the “Reinvestable Proceeds”) to purchase assets to be used by such Loan Party
in its business (the “Qualified Assets”) within one hundred eighty (180) days
after receipt of such proceeds and setting forth the estimated cost of the
Qualified Assets.  After such election to use the Reinvestable Proceeds, on the
date which occurs one hundred eighty (180) days after the receipt of the
applicable Net Available Proceeds, the Borrower shall (i) deliver a certificate
of an Authorized Officer of the Borrower to the Agent certifying as to the
amount and use of such Reinvestable Proceeds actually used to purchase Qualified
Assets, and (ii) deliver to the Agent for application in accordance with this
Section 2.03.3, an amount equal to the remaining unused Reinvestable Proceeds. 
The provisions of this Section 2.03.3(a) shall not be deemed a waiver of or
constitute the implied consent of the Credit Parties to any transactions which
are either prohibited by the terms of the Credit Documents or which by the terms
of any of the Credit Documents require the prior consent of any or all of the
Credit Parties.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Excess Cash Flow Recapture. 
Commencing for the Borrower’s Fiscal Year ending October 31, 2010, the Borrower
shall pay, or cause to be paid, to the Agent for the account of the Lenders on
or before each January 31st of each successive Fiscal Year an amount equal to
fifty percent (50%) of the Consolidated Excess Cash Flow achieved by the
Borrower and its Subsidiaries for the immediately ended Fiscal Year; provided,
however, the amount required to be paid for the Fiscal Year ending October 31,
2010 shall be prorated based on the portion of such Fiscal Year between the
Funding Date and October 31, 2010.  The amount of any Mandatory Prepayments due
from the Consolidated Excess Cash Flow in any Fiscal Year shall be reduced by
the amount of any voluntary prepayments made by the Borrower or by any other
Loan Party in accordance with Section 2.03.4 of this Agreement.

 

(c)                                  Application Of Mandatory Prepayments.  The
Mandatory Prepayments shall be applied first to the unpaid balances of the Term
Loans, secondly to the unpaid balances of the Revolving Credit Loans, and
thirdly to any other unpaid Obligations.  Mandatory Prepayments made upon the
Term Loans shall be applied in the inverse order of scheduled maturities.

 


2.03.4.               VOLUNTARY PREPAYMENTS. THE BORROWER MAY, UPON NOTICE TO
THE AGENT, AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY THE TERM LOANS IN
WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (A) SUCH NOTICE MUST
BE RECEIVED BY THE AGENT NOT LATER THAN 11:00 A.M. (I) THREE (3) BUSINESS DAYS
PRIOR TO ANY DATE OF PREPAYMENT OF LIBOR BORROWINGS, AND (II) ON THE DATE OF
PREPAYMENT OF ADJUSTED BASE RATE BORROWINGS; AND (B) ANY VOLUNTARY PREPAYMENT OF
THE TERM LOANS SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN FIVE MILLION
DOLLARS ($5,000,000.00).  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF
SUCH PREPAYMENT AND, IF LIBOR BORROWINGS ARE TO BE PREPAID, THE INTEREST
PERIOD(S) OF SUCH LIBOR BORROWINGS.  THE AGENT WILL PROMPTLY NOTIFY EACH LENDER
OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE AMOUNT OF SUCH TERM LOAN
COMMITMENT PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE
BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT
SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  ANY PREPAYMENT OF A LIBOR BORROWING SHALL BE ACCOMPANIED BY ALL
ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY ADDITIONAL AMOUNTS
REQUIRED PURSUANT TO SECTION 2.04.2(B)(III).  EACH SUCH PREPAYMENT SHALL BE
APPLIED TO THE TERM LOANS IN ACCORDANCE WITH THE TERM LOAN COMMITMENT
PERCENTAGES OF THE LENDER.


 

Section 2.04.                             Interest Terms Applicable To The
Loans.  Interest shall accrue upon the unpaid principal balances of the Loans
until the Loans have been repaid in full at the rate or rates described below in
this Section 2.04.  Interest shall be paid in arrears on the applicable Interest
Payment Dates.

 

2.04.1.               Adjusted Base Rate.  Absent a timely election by the
Borrower of a LIBOR Borrowing in accordance with Section 2.04.2 of this
Agreement, the unpaid balances of the Loans, including any balances of any LIBOR
Borrowings for which the applicable Interest Period has expired, shall be deemed
automatically to bear interest at the Adjusted Base Rate.  Changes in the
Adjusted Base Rate shall be made when and as changes in the Base Rate occur. 
Each election by the Borrower of an Adjusted Base Rate Borrowing shall be in the
Minimum Borrowing Amount, or any multiple thereof.

 

2.04.2.               LIBOR Borrowing Option.  Subject to the terms of this
Section, interest may accrue at the election of the Borrower for Interest
Periods selected by the Borrower, at the Adjusted LIBOR Rate on portions of the
unpaid principal balances of the Revolving Credit Loans and the Term Loans.  Any
election for a LIBOR Borrowing shall be subject to the following terms and
conditions:

 

(a)                                  Notice Of Election.  An Authorized Officer
of the Borrower shall deliver by 10:00 a.m. on that Business Day which occurs
two (2) Business Days prior to the Business Day on which the Borrower desires
that an Interest Period commence, a written election to the Agent specifying:
(i) the commencement date of and length of the relevant Interest Period, (ii) a
statement as to whether the LIBOR Borrowing is to be applicable to the Term
Loans or the Revolving Credit Loans, and (iii) the

 

31

--------------------------------------------------------------------------------


 

Dollar amount of that portion of the total aggregate principal amount of the
Loans identified by the Borrower, which are to bear interest at the Adjusted
LIBOR Rate, which amount: (A) shall not be less than the Minimum Borrowing
Amount; and (B) if elected with respect to the Term Loans shall not be in a
principal amount greater than that sum obtained by deducting the aggregate
amount of principal payments upon the Term Loans which are scheduled for payment
on Principal Payment Dates occurring prior to the end of the subject Interest
Period from the aggregate unpaid principal balances of the Term Loans.

 

(b)                                 Effect Of Election.  Interest shall accrue
from and including the first day of each Interest Period selected by the
Borrower to (but not including) the last day of such Interest Period at the
Adjusted LIBOR Rate determined as applicable to such Interest Period upon the
amount of the unpaid principal balances of the Loans identified by the Borrower
in the Borrower’s written election.

 

(i)                                     Interest Periods.  There shall be no
more than eight (8) Interest Periods outstanding at any one time.  No Interest
Period may expire after the Maturity Date.

 

(ii)                                  Availability.  If prior to the
commencement of any Interest Period for a LIBOR Borrowing: (A) the Agent is
advised that the Required Lenders have determined that a Regulatory Change or a
change in market conditions has made it impractical for the Lenders to offer
pricing based on the Adjusted LIBOR Rate; or (B) the Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBOR Rate for such Interest
Period; or (C) the Agent is advised by the Required Lenders that the LIBOR Rate
applicable to such Interest Period will not adequately and fairly reflect the
cost to the Lenders of making or maintaining the proposed LIBOR Borrowing for
such Interest Period; then the Agent shall give notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (x) any request to convert any borrowing to, or continue
any borrowing as, a LIBOR Borrowing shall be ineffective and (y) any requested
LIBOR Borrowing shall bear interest at the Base Rate.

 

(iii)                               Breakage Costs. The Borrower agrees to
compensate the Lenders from time to time, upon demand from any Lender through
the Agent, for all losses, expenses, lost earnings, costs and liabilities
(including all interest paid to lenders of funds borrowed by the Lenders to
carry LIBOR Borrowings) which any of the Lenders sustains if: (A) any repayment
or prepayment of any LIBOR Borrowings (including any payment resulting from the
acceleration of the Loans in accordance with the terms of this Agreement) or any
conversion of a LIBOR Borrowing for any reason occurs on a date which is not the
last day of the applicable Interest Period; or (B) any failure by the Borrower
to borrow a LIBOR Borrowing or convert an Adjusted Base Rate Borrowing to a
LIBOR Borrowing on the date for such borrowing or conversion specified in the
relevant notice of election given by the Borrower to the Agent in accordance
with the terms of this Agreement.

 

(iv)                              Termination Of Right To Elect LIBOR
Borrowings.  Notwithstanding anything to the contrary set forth in this
Agreement, and without limiting any other rights and remedies of the Lenders,
the Required Lenders during any continuing Default or Event of Default may
suspend the right of the Borrower to elect any new LIBOR Borrowing or to convert
any Adjusted Base Rate Borrowing into a LIBOR Borrowing or to permit any LIBOR
Borrowing to be renewed as a LIBOR Borrowing, in which case all LIBOR Borrowings
shall be converted (on the last days of the respective Interest Periods
therefor) or continued, as the case may be, as Adjusted Base Rate Borrowings.

 

2.04.3.               Calculation Of Interest. Interest shall be calculated upon
Adjusted Base Rate Borrowings on the basis of a 365 or 366 days per year factor
applied to the actual days on which there exists an unpaid balance of the
Adjusted Base Rate Borrowings.  Interest shall be calculated

 

32

--------------------------------------------------------------------------------


 

upon LIBOR Borrowing on the basis of a 360 day per year factor applied to the
actual days on which there exists an unpaid balance of the LIBOR Borrowing.

 

2.04.4.               Default Interest.  The interest rates payable upon the
Loans may be increased to the Default Rate during any continuing Event of
Default upon the election of the Required Lenders until the Event of Default has
been cured to the satisfaction of the Required Lenders or waived by the Agent
upon the authorization of the Required Lenders.

 

2.04.5.               Maximum Rate Of Interest.  Any provision contained in the
Credit Documents to the contrary notwithstanding, the Lenders shall not be
entitled to receive or collect, nor shall the Borrower be obligated to pay,
interest, fees, or charges thereunder in excess of the maximum rate of interest
permitted by any applicable Law, and if any provision of this Agreement, the
Notes or any of the other Credit Documents is construed or held by any court of
law or Governmental Authority having jurisdiction to permit or require the
charging, collection or payment of any amount of interest in excess of that
permitted by such Laws, the provisions of this Section shall control and shall
override any contrary or inconsistent provision.  The intention of the parties
is to at all times conform strictly with all applicable usury requirements and
other Laws limiting the maximum rates of interest which may be lawfully charged
upon the Loans.  The interest to be paid pursuant to the Notes shall be held
subject to reduction to the amount allowed under said usury or other Laws as now
or hereafter construed by the courts having jurisdiction, and any sums of money
paid in excess of the interest rate allowed by applicable law shall be applied
in reduction of the principal amount owing pursuant to the Notes.

 

Section 2.05.                             Late Payment Charges.  Any payment of
principal, interest or fees due upon any of the Loans (including any final
payment) which is received by the Agent more than fifteen (15) calendar days
after its due date shall incur a late payment charge equal to five percent (5%)
of the amount of the payment due, which charge shall be immediately due and
payable.  The existence of the right by the Lenders to receive a late payment
charge shall not be deemed to constitute a grace period or provide any right to
the Borrower to make a payment other than on such payment’s scheduled due date.

 

Section 2.06.                             Pro Rata Treatment And Payments.

 

2.06.1.               Distribution Of Payments To Lenders.  Except as otherwise
expressly provided to the contrary by the terms of this Agreement, all payments
(including prepayments) to be made by the Borrower hereunder, whether on account
of principal, interest, fees or otherwise shall be made without set-off or
counterclaim and shall be made prior to 12:00 Noon on the due date thereof to
the Agent for the accounts of the Lenders at the Agent’s offices in Buffalo, New
York in immediately available Dollars.  The Agent shall promptly distribute to
each Lender by wire transfer such Lender’s pro rata share of each of such
payments in like funds as received.  The Agent may assume that the Borrower has
made such payments on the applicable date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or to the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payments, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Agent, at the greater of the Federal Funds Rate or a rate determined by the
Agent in accordance with banking industry customs and rules on interbank
compensation.

 

2.06.2.               Funding Of Loans.  The Lenders agree that the Agent may
assume that each Lender will fund timely its pro rata portion of each borrowing
requested by the Borrower in accordance with the terms of this Agreement and
that the Agent may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount in immediately

 

33

--------------------------------------------------------------------------------


 

available funds with interest thereon, for each day from and including the date
such amount is made available to the Borrower to but excluding the date of
payment to the Agent, at (a) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate or a rate determined by the Agent in
accordance with banking industry customs and rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by the
Agent in connection with the foregoing, and (b) in the case of a payment to be
made by the Borrower, the interest rate applicable to Adjusted Base Rate
Borrowings.  If the Borrower and such Lender shall pay such interest to the
Agent for the same or an overlapping period, the Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period. 
If such Lender pays its share of the applicable borrowing to the Agent, then the
amount so paid shall constitute such share included in the subject borrowing. 
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Agent.

 

2.06.3.               Ratable Sharing.  Each borrowing by the Borrower shall be
made ratably from the Lenders in accordance with their applicable respective
Commitment Percentages.  Any reduction in the Revolving Credit Maximum Borrowing
Amount shall be made ratably among the Lenders in accordance with their
respective Revolving Credit Commitment Percentages. Each payment (including each
prepayment) by the Borrower on account of principal and interest on the Loans
shall be shared pro rata by the Lenders in accordance with their respective
balances of the Loans which are being paid.

 

2.06.4.                                                               Setoffs,
Counterclaims, Other Payments.  If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in LC
Obligations held by it resulting in such Lender’s receiving payment greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Agent of such fact, and (b) purchase
(for cash at face value in Dollars) participations in the Loans and
participations in the LC Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

Section 2.07.                             Application Of Payments.  Except as
expressly required to the contrary by the terms of this Agreement, all payments
received upon the Loans may be applied first to Credit Party Expenses, next to
late payment charges, then to accrued interest and the unpaid principal balances
of the Loans, or in such other order as elected by the Required Lenders.

 

34

--------------------------------------------------------------------------------


 

Section 2.08.          Increased Costs.

 


2.08.1.         INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:


 

(a)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Lender;

 

(b)     subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Borrowing made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.09 and the imposition of, or any change in the rate of, any Excluded
Taxes payable by such Lender or the Issuing Lender); or

 

(c)     impose on any Lender or the Issuing Lender or the London Interbank
Market any other condition, cost or expense affecting this Agreement or any
LIBOR Borrowing made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Borrowing (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 


2.08.2.         CAPITAL REQUIREMENTS. IF ANY LENDER OR THE ISSUING LENDER
DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE ISSUING LENDER OR
ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE ISSUING LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR THE ISSUING LENDER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING
COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT, THE COMMITMENTS OF SUCH
LENDER OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD BY,
SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING LENDER OR SUCH LENDER’S OR THE
ISSUING LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW
(TAKING INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING LENDER’S POLICIES AND
THE POLICIES OF SUCH LENDER’S OR THE ISSUING LENDER’S HOLDING COMPANY WITH
RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE BORROWER WILL PAY TO
SUCH LENDER OR THE ISSUING LENDER, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING LENDER OR SUCH LENDER’S OR
THE ISSUING LENDER’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


2.08.3.         CERTIFICATE FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
ISSUING LENDER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE ISSUING LENDER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN THIS SECTION 2.08 AND DELIVERED TO THE BORROWER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING
LENDER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.

 

35

--------------------------------------------------------------------------------


 


2.08.4.         DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER
OR THE ISSUING LENDER TO DEMAND COMPENSATION PURSUANT TO THIS SECTION OR
SECTION 2.02.11 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE ISSUING
LENDER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL NOT
BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING LENDER PURSUANT TO THIS
SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN NINE
(9) MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING LENDER, AS THE CASE
MAY BE, NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED
COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING LENDER’S INTENTION TO
CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE NINE (9) MONTH
PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE
EFFECT THEREOF).


 

Section 2.09.          Taxes.

 


2.09.1.         PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWER HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (A) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE AGENT, LENDER OR
ISSUING LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (B) THE BORROWER SHALL MAKE SUCH
DEDUCTIONS AND (C) THE BORROWER SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


2.09.2.         PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SECTION 2.09.1 ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


2.09.3.         INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY
THE AGENT, EACH LENDER AND THE ISSUING LENDER, WITHIN TEN (10) DAYS AFTER DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING
INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY THE AGENT, SUCH LENDER OR THE
ISSUING LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR THE ISSUING LENDER
(WITH A COPY TO THE AGENT), OR BY THE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE ISSUING LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


2.09.4.         EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT
OF INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF
THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY
SATISFACTORY TO THE AGENT.


 


2.09.5.         STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE AGENT), AT THE
TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE
BORROWER OR THE AGENT, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN ADDITION, ANY LENDER, IF
REQUESTED BY THE BORROWER OR THE AGENT, SHALL DELIVER SUCH OTHER DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR

 

36

--------------------------------------------------------------------------------


 


REASONABLY REQUESTED BY THE BORROWER OR THE AGENT AS WILL ENABLE THE BORROWER OR
THE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT TO BACKUP
WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.


 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

 

(a)       duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

(b)       duly completed copies of Internal Revenue Service Form W-8ECI,

 

(c)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of  Internal Revenue Service Form W-8BEN, or

 

(d)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 


2.09.6.         TREATMENT OF CERTAIN REFUNDS.  IF ANY CREDIT PARTY DETERMINES,
IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER
TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO
WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT
SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT
OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER
THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF SUCH CREDIT PARTY AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF
SUCH CREDIT PARTY, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO SUCH CREDIT PARTY IN THE EVENT THAT SUCH CREDIT PARTY IS REQUIRED
TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO REQUIRE SUCH CREDIT PARTY TO MAKE AVAILABLE ITS TAX RETURNS (OR
ANY OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 

Section 2.10.          Mitigation Obligations; Replacement of Lenders.

 


2.10.1.         DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 2.08, OR REQUIRES THE BORROWER TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 2.09, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS

 

37

--------------------------------------------------------------------------------


 


PAYABLE PURSUANT TO SECTIONS 2.08 AND 2.09, AS THE CASE MAY BE, IN THE FUTURE
AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND
WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY
AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN
CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


2.10.2.         REPLACEMENT OF LENDERS. IF ANY LENDER REQUESTS COMPENSATION
UNDER SECTIONS 2.08 OR 2.09, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTIONS 2.08 OR 2.09, OR IF ANY LENDER DEFAULTS IN ITS
OBLIGATION TO FUND LOANS HEREUNDER, OR IF IN CONNECTION WITH ANY PROPOSED
AMENDMENT, MODIFICATION, TERMINATION, WAIVER OR CONSENT WITH RESPECT TO ANY
TERMS OF THE CREDIT DOCUMENTS AS CONTEMPLATED BY SECTION 10.03, THE CONSENT OF
THE REQUIRED LENDERS HAS BEEN OBTAINED BUT THE CONSENT OF A LENDER WHOSE CONSENT
IS REQUIRED SHALL NOT HAVE BEEN OBTAINED, THEN THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE AGENT, REQUIRE ANY OF
SUCH LENDERS TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND CONSENTS REQUIRED BY,
SECTION 10.08), ALL OF ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE RELATED CREDIT DOCUMENTS TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT), PROVIDED THAT:


 

(a)           the Borrower shall have paid to the Agent the assignment fee
specified in Section 10.08;

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.08 or payments required to be made pursuant to
Section 2.09, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)           such assignment does not conflict with applicable laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.11.          Fees.  The Borrower shall pay to M&T Bank for M&T Bank’s
own account such fees as are required by the terms of the Fee Letter.

 

Section 2.12.          Payments.  All payments received by the Credit Parties
which are to be applied to reduce the Obligations shall be provisional and shall
not be considered final unless and until such payment is not subject to
avoidance under any provision of the Bankruptcy Code, as amended, including
Sections 547 and 550, or any state law governing insolvency or creditors’
rights.  If any payment is avoided or set aside under any provision of the
Bankruptcy Code, including Sections 547 and 550, or any state law governing
insolvency or creditors’ rights, the payment shall be considered not to have
been made for all purposes of this Agreement and the Credit Parties shall adjust
their respective records to reflect the fact that the avoided payment was not
made and has not been credited against the Obligations.

 

Section 2.13.          Advancements.  If the Borrower or any other Loan Party
fails to perform any of its respective agreements or covenants contained in the
Credit Documents or if the Borrower or any other

 

38

--------------------------------------------------------------------------------


 

Loan Party fails to protect or preserve the Collateral or any other security for
the Obligations or the status and priority of the Liens of the Credit Parties in
the Collateral or in any other security for the Obligations and such failure
shall remain uncured for three (3) Business Days after the Agent shall have
notified the Borrower thereof, the Agent for the account of the Lenders may make
advances to perform the same on behalf of the Borrower or other Loan Party to
protect or preserve the Collateral or any other security for the Obligations or
the status and priority of the Liens of the Credit Parties in the Collateral or
in any other security for the Obligations, and all sums so advanced shall
immediately upon such advance become secured by the Liens granted in the Credit
Documents and any other security for the Obligations, and shall become part of
the principal amount owed to the Lenders with interest to be assessed at the
Default Rate.  The Borrower shall repay on demand all sums so advanced on the
Borrower’s behalf, plus all expenses or costs incurred by the Agent, on account
of the Lenders, including reasonable legal fees, with interest thereon.  The
provisions of this Section shall not be construed to prevent the institution of
the rights and remedies of the Agent upon the occurrence of an Event of
Default.  The authorization contained in this Section is not intended to impose
any duty or obligation on the Agent or any other Credit Party to perform any
action or make any advancement on behalf of the Borrower and is intended to be
for the sole benefit and protection of the Credit Parties.

 


ARTICLE 3


REPRESENTATIONS AND WARRANTIES


 

The Borrower makes the following representations and warranties to the Credit
Parties as of the Closing Date and, as of each date on which any Revolving
Credit Loan is requested or made or any Letter of Credit is requested or issued
(for purposes hereof, each extension or other amendment of a Letter of Credit
shall constitute an issuance thereof), and as of each date on which any Loan or
portion of a Loan is converted to or continued as a LIBOR Borrowing:

 

Section 3.01.          Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party (a) is a corporation, limited liability company or
partnership duly organized, validly existing and in good standing under the laws
of the state (or nation and/or province or other applicable jurisdiction, in the
case of a Foreign Subsidiary) of incorporation or organization of such Loan
Party or Subsidiary, (b) has the lawful power to own or lease its properties and
to engage in the business it presently conducts or proposes to conduct, and
(c) is duly licensed or qualified and in good standing in all jurisdictions
where the property owned or leased by it or the nature of the business
transacted by it makes such licensing or qualification necessary (except to the
extent that the failure to be licensed, qualified or in good standing is not
reasonably likely to cause a Material Adverse Change).

 

Section 3.02.          Capitalization and Ownership.  As of the Closing Date,
the authorized Capital Stock and the issued and outstanding Capital Stock of the
respective Guarantors consists of those shares of common stock described as
disclosed on Schedule 3.02, having such par value as may be indicated therein,
of which that number of shares indicated therein as issued and outstanding are
in fact issued and outstanding.  All of the Capital Stock of the Guarantors
indicated as issued and outstanding has been validly issued and is fully paid
and nonassessable.  As of the Closing Date, there are no options, warrants or
other rights outstanding to purchase any Capital Stock of any Guarantor, except
as disclosed on Schedule 3.02.

 

Section 3.03.          Subsidiaries.  No Loan Party nor any Subsidiary of a Loan
Party has any Subsidiaries as of the Closing Date, except as disclosed on
Schedule 3.03.  Each Loan Party has good and marketable title to all the Capital
Stock of any Subsidiary which such Loan Party owns, free and clear of any Lien
other than Permitted Encumbrances.  There are no options, warrants or other
rights outstanding to purchase any shares of Capital Stock of any Subsidiary  of
any Loan Party or, to the best of the Borrower’s knowledge, any Restricted
Subsidiary, nor are any securities of any Subsidiary or, to the best of the
Borrower’s knowledge, any Restricted Subsidiary, convertible into or
exchangeable for their

 

39

--------------------------------------------------------------------------------


 

common stock.  Except for any investments in such assets permitted under the
provisions of this Agreement, (a) no Loan Party or, to the best of the
Borrower’s knowledge, Restricted Subsidiary, owns directly or indirectly any
Capital Stock of any other Person, (b) no Loan Party or, to the best of the
Borrower’s knowledge, Restricted Subsidiary, is a partner (general or limited)
of any partnership, and (c) no Loan Party or, to the best of the Borrower’s
knowledge, Restricted Subsidiary is a party to any joint venture and or
otherwise owns (beneficially or of record) any Equity Interest or similar
interest in any other Person.

 

Section 3.04.          Power and Authority.  Each of the Loan Parties has the
full power to enter into, execute, deliver, carry out and perform this Agreement
and the Credit Documents to which it is a party, to incur the Indebtedness
contemplated by the Credit Documents and to perform its respective obligations
under the Credit Documents to which it is a party and all of such actions have
been duly authorized in each instance by all necessary corporate proceedings.

 

Section 3.05.          Validity and Binding Effect.  This Agreement has been,
and each Credit Document, when executed and delivered by the respective Loan
Parties, will have been, duly and validly executed and delivered by the Loan
Parties which are signatories thereto.  This Agreement and each of the other
Credit Documents executed and delivered by the respective Loan Parties will,
upon such execution and delivery, constitute the legal, valid and binding
obligations of such Loan Parties, enforceable against the respective Loan
Parties in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization moratorium or similar laws affecting the
rights of creditors generally and to the effect of general principles of equity
whether applied by a court of law or equity.

 

Section 3.06.          No Conflict.  Neither the execution and delivery by the
Borrower of this Agreement nor the execution and delivery by any other Loan
Party of any Credit Documents to which it is a party, nor the consummation of
the transactions herein or therein contemplated, nor compliance with the terms
and provisions hereof or thereof by the Borrower or the other Loan Parties will
(a) conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the Organization Documents of any Loan Party or (ii) any
Law or any agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party is a party or by which it is bound or to which it
is subject, which conflict, default or breach would cause a Material Adverse
Change, or (b) result in the creation or enforcement of any Lien upon any
property (now or hereafter acquired) of any of the Loan Parties (other than
Liens securing the Obligations and the Permitted Encumbrances).

 

Section 3.07.          Litigation.  Except as otherwise set forth in the
Borrower’s Form 10-K for the Fiscal Year ending October 31, 2009, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
the Borrower, threatened against any Loan Party or any Restricted Subsidiary, at
law or in equity, before any Governmental Authority which individually or in the
aggregate, could be reasonably expected to result in any Material Adverse
Change; and no Loan Party or Restricted Subsidiary is in violation of any order,
writ, injunction or decree of any Governmental Authority, the violation of which
could reasonably be expected to result in any Material Adverse Change.

 

Section 3.08.          Financial Statements; Financial Projections.

 


3.08.1.         FINANCIAL STATEMENTS.  THE BORROWER HAS PREVIOUSLY DELIVERED TO
THE AGENT CORRECT AND COMPLETE COPIES OF THE AUDITED CONSOLIDATED BALANCE SHEETS
AND STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE BORROWER AND
ITS SUBSIDIARIES AS OF AND FOR ITS FISCAL YEAR ENDED OCTOBER 31, 2009, INCLUDING
THE FOOTNOTES THERETO.  SUCH FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES
AS AT THE END OF THE PERIODS COVERED THEREBY AND THE RESULTS OF THE BORROWER’S
AND ITS SUBSIDIARIES’ OPERATIONS AND THE CHANGES IN THE BORROWER’S AND ITS
SUBSIDIARIES’ FINANCIAL POSITIONS FOR THE PERIODS COVERED THEREBY, AND WERE
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE
PERIODS COVERED THEREBY SUBJECT.

 

40

--------------------------------------------------------------------------------


 


3.08.2.         BOOKS AND RECORDS. (A)  THE BOOKS OF ACCOUNT AND OTHER FINANCIAL
RECORDS OF THE BORROWER AND ITS SUBSIDIARIES AS IN EFFECT ON THE CLOSING DATE
ARE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS, REPRESENT ACTUAL, BONA FIDE
TRANSACTIONS AND HAVE BEEN MAINTAINED IN ACCORDANCE WITH SOUND BUSINESS AND
ACCOUNTING PRACTICES; AND (B) AS OF THE CLOSING DATE, THE BORROWER AND ITS
SUBSIDIARIES MAINTAIN AN ADEQUATE SYSTEM OF INTERNAL ACCOUNTING CONTROLS AND DO
NOT ENGAGE IN OR MAINTAIN ANY OFF-THE-BOOKS ACCOUNTS OR TRANSACTIONS.


 


3.08.3.         ABSENCE OF MATERIAL LIABILITY.  AS OF THE CLOSING DATE, EXCEPT
WITH RESPECT TO THE ACQUISITION, NEITHER THE BORROWER NOR ANY OF ITS
SUBSIDIARIES HAVE ANY MATERIAL LIABILITIES OF ANY KIND, WHETHER DIRECT OR
INDIRECT, FIXED OR CONTINGENT OR OTHERWISE WHICH IS NOT DISCLOSED UPON THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS SUBSIDIARIES WHICH
HAVE BEEN PROVIDED TO THE CREDIT PARTIES; OTHER THAN EXECUTORY OBLIGATIONS UNDER
CONTRACTS, LEASES, OR OTHER AGREEMENTS WHICH GAAP WOULD NOT REQUIRE TO BE SET
FORTH IN THE CONSOLIDATED FINANCIAL STATEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES.


 


3.08.4.         FINANCIAL PROJECTIONS.  THE BORROWER HAS DELIVERED TO THE CREDIT
PARTIES FINANCIAL PROJECTIONS OF THE BORROWER AND ITS SUBSIDIARIES FOR THE
PERIOD  COMMENCING NOVEMBER 1, 2010 AND ENDING OCTOBER 31, 2012.  SUCH
PROJECTIONS SET FORTH IN THE JUDGMENT OF THE BORROWER A REASONABLE RANGE OF
POSSIBLE RESULTS IN LIGHT OF THE HISTORY OF THE BUSINESSES OF THE BORROWER AND
ITS SUBSIDIARIES, AND PRESENT REASONABLY FORESEEABLE CONDITIONS AND THE
INTENTIONS OF THE MANAGEMENT OF THE BORROWER AND ITS SUBSIDIARIES.  IN THE
REASONABLE JUDGMENT OF THE BORROWER, SUCH PROJECTIONS ACCURATELY REFLECT THE
LIABILITIES OF THE BORROWER AND ITS SUBSIDIARIES ON THE CLOSING DATE, AFTER
GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NO EVENTS
HAVE OCCURRED SINCE THE PREPARATION OF THE PROJECTIONS WHICH WOULD CAUSE THE
PROJECTIONS, TAKEN AS A WHOLE, NOT TO BE REASONABLY ATTAINABLE; PROVIDED,
HOWEVER, THAT SUCH PROJECTIONS ARE SUBJECT TO SIGNIFICANT UNCERTAINTIES AND
CONTINGENCIES, MANY OF WHICH ARE BEYOND THE BORROWER’S CONTROL, THAT NO
ASSURANCES CAN BE GIVEN THAT ANY SUCH PROJECTIONS WILL BE REALIZED AND THAT
ACTUAL RESULTS MAY DIFFER FROM ANY SUCH PROJECTIONS AND SUCH DIFFERENCES MAY BE
MATERIAL.


 

Section 3.09.          Margin Stock.  Neither the Borrower nor any of its
Subsidiaries engages or intends to engage principally, or as one of its
important activities, in the business of incurring Indebtedness or extending
credit to others for the purpose, immediately, incidentally or ultimately, of
purchasing or carrying “margin stock” (within the meaning of Regulation U issued
by the Federal Reserve Board).  No part of the proceeds of any Loan or other
extension of credit hereunder has been or will be used, to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund or retire Indebtedness originally
incurred for such purpose.  As of the Closing Date neither the Borrower nor any
of its Subsidiaries intends to hold any margin stock.

 

Section 3.10.          Full Disclosure.  Neither this Agreement nor any Credit
Document, nor any certificate, statement, agreement or other document furnished
to the Credit Parties in writing by the Loan Parties, contains any misstatement
of a material fact or, taken as a whole, omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading.  As of the
Closing Date, there is no fact known to the Borrower which materially adversely
affects the business, property, assets, financial condition, results of
operations or prospects of the Borrower and its Subsidiaries, taken as a whole,
which has not been set forth in this Agreement or the Credit Documents or in the
certificates, statements, agreements or other documents furnished in writing to
the Credit Parties before or at the date hereof in connection with the
transactions contemplated hereby and thereby.

 

Section 3.11.          Tax Returns and Payments.  All federal and state tax
returns that are required by applicable Law to be filed by the Borrower and its
Subsidiaries, which are material to the conduct of their business, have been
filed or properly extended.  All taxes, assessments and other governmental
charges

 

41

--------------------------------------------------------------------------------


 

levied upon the Borrower and its Subsidiaries, or any of their respective
properties, assets, income or franchises which are due and payable have been
paid in full other than (a) those presently payable without penalty or interest,
(b) those which are being contested in good faith by appropriate proceedings,
and (c) those which, if not paid, would not, in the aggregate, constitute a
Material Adverse Change; and as to each of items (a), (b) and (c) the Borrower
and its Subsidiaries have established reserves for such claims as have been
determined to be adequate by application of GAAP consistently applied.  There
are no agreements or waivers extending the statutory period of limitations
applicable to any consolidated federal income tax return of the Borrower and its
Subsidiaries for any period.

 

Section 3.12.          Consents and Approvals.  No consent, approval, exemption,
order or authorization of, or a registration or filing with any Governmental
Authority or any other Person is required by any Law or any agreement (other
than the Credit Documents) in connection with the execution, delivery and
carrying out of this Agreement and the Credit Documents to which any Loan Party
is a party.

 

Section 3.13.          No Event of Default; Compliance with Instruments.  No
event has occurred and is continuing and no condition exists or will exist after
giving effect to the Loans which constitutes an Event of Default or a Default.
No Loan Party or Subsidiary of a Loan Party is in material violation of any term
of its Organization Documents.

 

Section 3.14.          Compliance with Laws.  Each of the Loan Parties and their
respective Subsidiaries are in compliance in all material respects with all
applicable Laws in all jurisdictions in which any of the Loan Parties or their
Subsidiaries are presently doing business, the non-compliance with which could
reasonably be likely to be, or result in, a Material Adverse Change.

 

Section 3.15.          ERISA Compliance.

 


3.15.1.         PLANS AND CONTRIBUTIONS.  EACH PLAN IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER
FEDERAL OR STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM
THE INTERNAL REVENUE SERVICE (“IRS”) OR AN APPLICATION FOR SUCH A LETTER IS
CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION.  THE LOAN PARTIES AND EACH ERISA AFFILIATE HAVE
MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE,
AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION
PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY
PLAN.


 


3.15.2.         PENDING CLAIMS.  THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE
OF THE BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY
GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE CHANGE.  THERE HAS BEEN NO PROHIBITED
TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO
ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE CHANGE.


 


3.15.3.         ERISA EVENTS.  (A) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR, (B) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY,
(C) NO LOAN PARTY AND NO ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA),
(D) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY
EXPECTS TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE
GIVING OF NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY)
UNDER SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN, AND
(E) NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION
THAT COULD BE REASONABLY SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.

 

42

--------------------------------------------------------------------------------


 

Section 3.16.          Title to Properties.  The Loan Parties and their
Subsidiaries have good title to, or a valid leasehold interest in, all their
respective real and personal property material to the conduct of their
businesses, taken as a whole.

 

Section 3.17.          Insurance.  There are in full force and effect for the
benefit of the Loan Parties and their Subsidiaries insurance policies and bonds
providing adequate coverage from reputable and financially sound insurers in
amounts sufficient to insure the assets and risks of the Loan Parties and their
Subsidiaries in accordance with prudent business practices in the respective
industries of the Loan Parties and their Subsidiaries.  As of the Closing Date,
and, as of each subsequent reaffirmation of this representation and warranty,
except as otherwise previously disclosed in writing to the Agent, no notice has
been given or claim made and to the knowledge of the Loan Parties, no grounds
exist, to cancel or void any of such policies or bonds or to reduce the coverage
provided thereby.

 

Section 3.18.          Employment Matters.  Each Loan Party and each Subsidiary
of a Loan Party is in material compliance with all employee benefit plans,
employment agreements, collective bargaining agreements and labor contracts and
all applicable Laws thereto.  There are no outstanding grievances, arbitration
awards or appeals relating to any of the foregoing plans, agreements or
contracts, or, to the knowledge of the Borrower, threatened strikes, picketing,
handbilling or other work stoppages or slowdowns at facilities of any Loan Party
or any Subsidiary of a Loan Party which could reasonably be expected to result
in any Material Adverse Change.  All payments due or to become due from any Loan
Party or the Subsidiary of the Loan Party on account of obligations in respect
of employee health and welfare insurance which could reasonably be expected to
have a Material Adverse Change if not paid have been paid or, in the case of
such amounts not yet due, have been recorded as liabilities on the books of the
Borrower and its Subsidiaries.

 

Section 3.19.          Solvency.  As of the Closing Date, and as of the date of
each advance of the proceeds of any Loan and each issuance or renewal of any
Letter of Credit, as the case may be, and after giving effect to such advances
or issuances or renewals, each of the Loan Parties and each Subsidiary of a Loan
Party, taken as a whole is, and will remain, Solvent.

 

Section 3.20.          Material Contracts; Burdensome Restrictions.  Except as
otherwise disclosed on Schedule 3.20, as of the Closing Date, all contracts
required to be filed by the Borrower with the Securities and Exchange Commission
pursuant to Item 1.01 of Form 8K relating to the business operations of the Loan
Parties and their Subsidiaries, are valid, binding and enforceable upon the Loan
Parties and their Subsidiaries, and to the knowledge of the Borrower, the other
parties thereto, without any material defaults thereunder.

 

Section 3.21.          Patents, Trademarks, Copyrights, Licenses, Etc.  Each
Loan Party owns or possesses all the patents, trademarks, service marks, trade
names, copyrights, licenses, registrations, franchises, permits and rights which
are materially necessary to own and operate its assets and to carry on its
business as presently conducted and the Borrower has no knowledge that any such
intellectual property materially infringes upon the valid and enforceable rights
of any other Persons.

 

Section 3.22.          Liens.  The Liens in the Collateral granted to the Credit
Parties pursuant to the Credit Documents constitute and will continue to
constitute valid and enforceable Liens under all applicable Laws, having the
priority required herein and in the other Credit Documents, and are entitled to
all the rights, benefits and priorities provided by applicable Law.  All filing
fees and other expenses in connection with each such action have been or will be
paid by the Borrower.

 

Section 3.23.          Environmental Compliance.  The Borrower’s and the other
Loan Parties’ businesses, operations and Properties, are in compliance with
applicable Environmental Laws, and neither the Borrower nor any Loan Party has
any Environmental Liabilities, taken as a whole, which could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.

 

43

--------------------------------------------------------------------------------


 

Section 3.24.          Anti-Terrorism Laws.  The making and funding of the
Loans, the Borrower’s use of the proceeds thereof, the issuance of the Letters
of Credit hereunder and the use thereof will not violate the Act or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, and shall not be in violation of any federal statute or
Presidential Executive Order, including Executive Order 13224 66 Fed. Reg. 49079
(September 25, 2001) (Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten To Commit, or Support Terrorism).

 

Section 3.25.          Acquisition.  The Borrower has delivered to the Agent
full and complete copies of the Purchase Agreement.

 


ARTICLE 4


CONDITIONS PRECEDENT


 

Section 4.01.          Conditions to Closing.  Prior to the Agent’s and Lender’s
execution of this Agreement each of the following conditions shall be satisfied:

 


4.01.1.         CLOSING SUBMISSIONS.  THE AGENT’S RECEIPT OF THE FOLLOWING, EACH
PROPERLY EXECUTED BY AN AUTHORIZED OFFICER OF THE SIGNING LOAN PARTY, EACH DATED
EITHER THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL
OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENT AND ITS COUNSEL, (A) EXECUTED COUNTERPARTS
OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS, (B) NOTES EXECUTED BY THE
BORROWER IN FAVOR OF EACH LENDER REQUESTING A NOTE FOR EACH LOAN EXTENDED BY
SUCH LENDER, (C) SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES AND/OR OTHER CERTIFICATES OF AUTHORIZED OFFICERS OF EACH LOAN PARTY
AS THE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY OF EACH
AUTHORIZED OFFICER THEREOF AUTHORIZED TO ACT AS A AUTHORIZED OFFICER IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TO WHICH SUCH LOAN
PARTY IS A PARTY, (D) SUCH DOCUMENTS AND CERTIFICATIONS AS THE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND QUALIFIED TO
ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION
OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, AND
(E) A FAVORABLE OPINION OF COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE AGENT
AND THE LENDERS AS TO THE MATTERS ADDRESSED IN EXHIBIT F ATTACHED HERETO.


 


4.01.2.         FEES.  ANY FEES REQUIRED TO BE PAID ON OR BEFORE THE CLOSING
DATE SHALL HAVE BEEN PAID.


 


4.01.3.         CLOSING DATE.  THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE
FEBRUARY 28, 2010.


 


4.01.4.         EXISTING REVOLVER.  THE TERMINATION OF THE EXISTING REVOLVER.


 


4.01.5.         PURCHASE AGREEMENT.  THE RECEIPT AND SATISFACTORY REVIEW BY THE
LENDERS OF THE PURCHASE AGREEMENT.


 


4.01.6.         ACQUISITION INFORMATION.  SATISFACTORY REVIEW BY THE AGENT AND
LENDERS OF THE FINAL FORM, SUBSTANCE AND TERMS AND CONDITIONS OF THE
ACQUISITION, INCLUDING THE BORROWER’S PROPOSED ORGANIZATIONAL AND LEGAL
STRUCTURE, FINAL PROJECTIONS, PURCHASE ALLOCATION AND ACCOUNTING AND ALL OTHER
MATTERS RELATED TO THE ACQUISITION.


 

Section 4.02.         Condition To Funding Date.  The obligations of each Lender
to make any advances of proceeds of the Loans and the obligations of the Issuing
Lender to issue any Letters of Credit

 

44

--------------------------------------------------------------------------------


 

hereunder are subject to the reasonable satisfaction on or before the Funding
Date of the following conditions precedent:

 


4.02.1.         FUNDING SUBMISSIONS.  THE AGENT’S RECEIPT OF THE FOLLOWING EACH
PROPERLY EXECUTED BY AN AUTHORIZED OFFICER OF THE SIGNING LOAN PARTY, EACH DATED
ON THE FUNDING DATE AND EACH IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE AGENT AND ITS COUNSEL, (A) A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER OF
THE BORROWER CERTIFYING THE ABSENCE OF ANY CONTINUING DEFAULTS OR EVENTS OF
DEFAULT, (B) A DULY COMPLETED CLOSING CERTIFICATE, SIGNED BY A AUTHORIZED
OFFICER OF THE BORROWER CERTIFYING COMPLIANCE WITH SECTIONS 4.02.3, 4.02.4 AND
4.02.5 OF THIS AGREEMENT, (C) EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED BY THE TERMS OF THE CREDIT DOCUMENTS IS IN EFFECT, AND (D) SUCH OTHER
ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS OR OPINIONS AS THE AGENT, THE
ISSUING LENDER, OR THE REQUIRED LENDERS REASONABLY MAY REQUIRE.


 


4.02.2.         CREDIT PARTY EXPENSES.  THE BORROWER SHALL HAVE PAID IN FULL ALL
CREDIT PARTY EXPENSES TO THE EXTENT INVOICED PRIOR TO OR ON THE FUNDING DATE.


 


4.02.3.         SENIOR LEVERAGE RATIO.  AS OF THE FUNDING DATE THE SENIOR
LEVERAGE RATIO OF THE LOAN PARTIES SHALL NOT EXCEED 1.5 TO 1.0.


 


4.02.4.         DEBT CAPITALIZATION RATIO.  ON THE FUNDING DATE THE BORROWER’S
DEBT CAPITALIZATION RATIO SHALL NOT EXCEED 0.5 TO 1.0.


 


4.02.5.         MINIMUM EQUITY.  THE BORROWER SHALL HAVE CONTRIBUTED NOT LESS
THAN ONE HUNDRED MILLION DOLLARS ($100,000,000.00) IN CASH TO FINANCE THE
ACQUISITION.


 


4.02.6.         ACQUISITION DATE.  THE FUNDING DATE SHALL NOT OCCUR PRIOR TO THE
DATE OF CLOSING AND CONSUMMATION OF THE ACQUISITION.


 


4.02.7.         SUBSIDIARIES.  ANY PERSON TO BECOME A SUBSIDIARY OF THE BORROWER
AS A RESULT OF THE ACQUISITION SHALL HAVE EXECUTED COUNTERPARTS TO THE GUARANTY
AGREEMENT AND SECURITY AGREEMENT IN ORDER TO BECOME A GUARANTOR AND OBLIGOR (AS
DEFINED IN THE SECURITY AGREEMENT) THEREUNDER AND THE EQUITY INTEREST IN SUCH
PERSON SHALL HAVE BEEN PLEDGED TO THE AGENT, ALL IN ACCORDANCE WITH THE TERMS OF
SECTION 5.14 HEREOF.


 


4.02.8.         FUNDING DATE.  THE FUNDING DATE SHALL OCCUR NO LATER THAN OF
MARCH 31, 2010.


 


4.02.9.         LANDLORD WAREHOUSEMAN AGREEMENTS.  THE BORROWER SHALL HAVE
DELIVERED TO THE AGENT LANDLORD AGREEMENTS AND WAREHOUSE AGREEMENTS, IN FORMS
REASONABLY ACCEPTABLE TO THE AGENT, FOR EACH LOCATION ANY COLLATERAL IS LOCATED
WHICH IS NOT OWNED BY A LOAN PARTY UNLESS:  (I) THE COLLATERAL IS HELD BY A
PROCESSOR OR BAILEE FOR WHICH THE BORROWER HAS COMPLIED WITH THE LAST SENTENCE
OF SECTION 5.06 OF THIS AGREEMENT; (II) THE BORROWER DELIVERS TO THE AGENT A
CERTIFICATION THAT THE BORROWER, AFTER USING COMMERCIALLY REASONABLE EFFORTS,
HAS BEEN UNABLE TO OBTAIN SUCH AGREEMENT, OR (III) THE LOCATION IS A WAREHOUSE
FOR WHICH THE VALUE OF THE COLLATERAL HELD IN SUCH WAREHOUSE IS LESS THAN ONE
MILLION DOLLARS ($1,000,000.00).


 


4.02.10.       ADDITIONAL DOCUMENTS.   THE BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT AN APPROPRIATE LENDER ADDENDUM, REVOLVING CREDIT NOTE AND
TERM NOTE FOR EACH LENDER BASED ON EACH LENDER’S COMMITMENTS


 


4.02.11.       LIEN RELEASE.   THE BORROWER SHALL HAVE PROVIDED EVIDENCE
REASONABLY ACCEPTABLE TO THE AGENT THAT ALL SECURITY INTERESTS AND LIENS (OTHER
THAN LIENS WHICH ARE PERMITTED

 

45

--------------------------------------------------------------------------------


 


ENCUMBRANCES) ON THE ASSETS OF ALL PERSONS TO BECOME A SUBSIDIARY OF THE
BORROWER AS A RESULT OF THE ACQUISITION HAVE BEEN TERMINATED OR WILL BE
TERMINATED AS OF THE FUNDING DATE.

 

Section 4.03.          Conditions To Advances Of Proceeds Of Loans And Issuances
Of Letters Of Credit After Closing Date.  The obligations of each Lender and of
the Issuing Lender to honor any request for the advance of any proceeds of the
Loans or the issuance or reissuance of any Letters of Credit after the Closing
Date or request to renew or amend any Letter of Credit after the Closing Date,
shall be subject to the satisfaction of the following conditions precedent:

 


4.03.1.         REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE LOAN PARTIES CONTAINED IN ARTICLE 3 OF THIS AGREEMENT OR IN
ANY OTHER CREDIT DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT FURNISHED AT
ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF ANY SUCH ADVANCE OF PROCEEDS
OF THE LOANS OR ISSUANCE OF LETTERS OF  CREDIT, EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER
DATE.


 


4.03.2.         ABSENCE OF DEFAULTS AND EVENTS OF DEFAULT.  NO CONTINUING
DEFAULT OR EVENT OF DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH REQUESTED
ADVANCE OR ISSUANCE.


 


4.03.3.         NO MATERIAL ADVERSE CHANGES.  NO MATERIAL ADVERSE CHANGES SHALL
HAVE OCCURRED SINCE THE CLOSING DATE.


 


ARTICLE 5


AFFIRMATIVE COVENANTS


 

The Borrower agrees that until the payment and satisfaction in full of all of
the Obligations (other than contingent indemnity Obligations that survive
termination of the Credit Documents), it will comply with and cause the other
Loan Parties to comply with the covenants set forth in this Article 5.

 

Section 5.01.          Payment and Performance.   All Obligations shall be paid
and performed in full when and as due.

 

Section 5.02.          Insurance.  The Borrower and each Loan Party shall obtain
and maintain and shall cause its Subsidiaries to obtain and maintain such
insurance coverages as are reasonable, customary and prudent for businesses
engaged in activities similar to the business activities in which it is
engaged.  Without limitation to the foregoing, (a) the Borrower and the other
Loan Parties shall each maintain fire and extended coverage casualty insurance
covering the Collateral and their respective assets in amounts reasonably
satisfactory to the Agent consistent with prudent practices and sufficient to
prevent any co-insurance liability (which amount shall be the full insurable
value of the assets and properties insured unless the Agent in writing agrees to
a lesser amount), naming the Agent for the benefit of the Credit Parties as sole
loss payee and/or additional insured with respect to the Collateral, with
insurance companies and upon policy forms which are acceptable to and approved
by the Agent; and (b) the Loan Parties shall maintain commercial umbrella
insurance policy with not less than Thirty Million Dollars ($30,000,000.00) of
coverage and product/human clinical trial coverage of not less than Thirty
Million Dollars ($30,000,000.00).  The Loan Parties shall submit to the Agent
copies of the insurance policies and paid receipts evidencing payment of the
premiums due on the same.  The casualty insurance policies shall be endorsed so
as to make them noncancellable unless thirty (30) days prior notice of
cancellation is provided to the Agent.

 

46

--------------------------------------------------------------------------------


 

Section 5.03.                             Collection Of Accounts; Sale Of
Inventory.  The Loan Parties shall collect their respective Accounts and sell
their respective inventory only in the ordinary course of their respective
businesses, subject to customary credit and collection policies.

 

Section 5.04.                             Notice Of Litigation And Proceedings. 
The Borrower and each other Loan Party shall give prompt notice to the Agent of
any action, suit, citation, violation, direction, notice or proceeding before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting such Loan Party, or the assets
or properties thereof, which, if determined adversely to such Loan Party
(a) could require it to pay over more than the Threshold Amount or deliver
assets the value of which exceeds that sum, or (b) could reasonably be expected
to cause a Material Adverse Change.

 

Section 5.05.                             Payment Of Liabilities To Third
Persons.  The Borrower and each other Loan Party shall pay when and as due, or
within applicable grace periods, all liabilities due to third persons, which
individually or in the aggregate have an unpaid amount exceeding the Threshold
Amount, except when the amount thereof is being contested in good faith by
appropriate proceedings and with adequate reserves therefor being set aside by
it.

 

Section 5.06.                             Notice Of Change Of Business Location
Or Of Jurisdiction of Organization; Notice of Name Change.  Each of the Borrower
and the other Loan Parties shall notify the Agent thirty (30) days in advance
(or such shorter period as may be agreed to by the Agent) of,  (a) any change in
the location of its chief executive office, and (b) any change to its name or
jurisdiction of organization.  Prior to moving any Collateral (or other property
securing the Obligations) to any location not owned by a Loan Party (other than
deliveries to Account Debtors of sold or leased goods, deliveries to bailees,
agents and processors and the delivery of Collateral having a value of less than
One Million Dollars ($1,000,000.00) to a warehouse), each Loan Party shall use
its commercially reasonable efforts to obtain and deliver to the Agent an
agreement, in form and substance acceptable to the Agent, pursuant to which the
owner of such location shall:  (i) subordinate any rights which it may have, or
thereafter may obtain, in any of the Collateral or other property to the rights
and security interests of the Credit Parties; and (ii) allow the Agent access to
the Collateral or other property in order to remove the Collateral or other
property from such location.  In addition, if any Collateral having a value in
excess of One Million Dollars ($1,000,000.00) is at any time in the possession
or control of a bailee or any agent or processor the Borrower shall (a) notify
the Agent of such possession, (b) notify such Person of the Agent’s security
interest for the benefit of the Lenders in such Collateral, (c) instruct such
Person to hold all such Collateral for the Agent’s account subject to the
Agent’s instructions and (d) use its commercially reasonable efforts to obtain
an acknowledgment from such Person that it is holding such Collateral for the
benefit of the Agent.

 

Section 5.07.                             Payment of Taxes.  Each of the
Borrower and the other Loan Parties shall pay or cause to be paid when and as
due all Taxes imposed upon it or on any of its property or which it is required
to withhold and pay over to the taxing authority or which it must pay on its
income, except where contested in good faith, by appropriate proceedings and at
its own cost and expense; provided, however, that no Loan Party shall be deemed
to be contesting in good faith by appropriate proceedings unless,  (a)  such
proceedings operate to prevent the taxing authority from attempting to collect
the Taxes, (b) the Collateral is not subject to sale, forfeiture or loss during
such proceedings, (c) the applicable Loan Party’s contest does not subject the
Credit Parties to any liabilities owed to or claims from the taxing authority or
any other person, (d) the applicable Loan Party establishes appropriate reserves
for the payment of all Taxes, court costs and other expenses for which such Loan
Party would be liable if unsuccessful in the contest, (e) the applicable Loan
Party prosecutes the contest continuously to its final conclusion, and (f) at
the conclusion of the proceedings, the applicable Loan Party promptly pays all
amounts determined to be payable, including but not limited to all Taxes, legal
fees and court costs.

 

47

--------------------------------------------------------------------------------


 

Section 5.08.                             Reporting Requirements.  The Borrower
shall submit the following items to Agent:


 


5.08.1.                           INVENTORY REPORTS.  AS PERIODICALLY REQUESTED
BY THE AGENT, REPORTS OF THE INVENTORY OF THE BORROWER ON SUCH REPORTING FORMS
AS ARE REQUIRED BY THE AGENT FROM TIME TO TIME, CERTIFIED TO BE ACCURATE AND
CORRECT BY AN AUTHORIZED OFFICER OF THE BORROWER.


 


5.08.2.                           RECEIVABLES AND ACCOUNTS PAYABLE REPORTS.  AS
PERIODICALLY REQUESTED BY THE AGENT:  (A) A REPORT AND AGING OF THE ACCOUNTS OF
THE BORROWER; AND (B) AN ACCOUNTS PAYABLE REPORT AND AGING FOR THE BORROWER. 
SUCH REPORTS SHALL BE ACCOMPANIED BY SUCH REPORTS, COPIES OF SALES JOURNALS,
REMITTANCE REPORTS, AND OTHER DOCUMENTATION AS THE AGENT MAY REASONABLY REQUEST
FROM TIME TO TIME.


 


5.08.3.                           QUARTERLY FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN FIFTY (50) CALENDAR DAYS AFTER THE END OF EACH
FISCAL QUARTER, THE BORROWER SHALL SUBMIT TO THE CREDIT PARTIES A CONSOLIDATED
BALANCE SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH QUARTER
AND A CONSOLIDATED STATEMENT OF INCOME AND RETAINED EARNINGS OF THE BORROWER AND
ITS SUBSIDIARIES FOR SUCH QUARTER, AND A CONSOLIDATED STATEMENT OF CASH FLOW OF
THE BORROWER AND ITS SUBSIDIARIES FOR SUCH QUARTER, ALL IN REASONABLE DETAIL AND
STATING IN COMPARATIVE FORM THE RESPECTIVE CONSOLIDATED FIGURES FOR THE
CORRESPONDING DATE AND PERIOD IN THE PREVIOUS FISCAL YEAR AND ALL PREPARED IN
ACCORDANCE WITH GAAP AND CERTIFIED BY AN AUTHORIZED OFFICER OF THE BORROWER
(SUBJECT TO YEAR-END ADJUSTMENTS AND THE LACK OF FOOTNOTES).


 


5.08.4.                           ANNUAL FINANCIAL STATEMENTS.  AS SOON AS
AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) CALENDAR DAYS AFTER THE END OF
EACH FISCAL YEAR, THE BORROWER SHALL SUBMIT TO THE AGENT, A CONSOLIDATED BALANCE
SHEET OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR AND
A CONSOLIDATED STATEMENT OF INCOME AND RETAINED EARNINGS OF THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH FISCAL YEAR, AND A CONSOLIDATED STATEMENT OF CASH FLOW OF
THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, ALL IN REASONABLE DETAIL
AND STATING IN COMPARATIVE FORM THE RESPECTIVE CONSOLIDATED FIGURES FOR THE
CORRESPONDING DATE AND PERIOD IN THE PRIOR FISCAL YEAR AND ALL PREPARED IN
ACCORDANCE WITH GAAP AND ACCOMPANIED BY AN AUDITED OPINION THEREON ISSUED BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE BORROWER AND REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS.


 


5.08.5.                           MANAGEMENT LETTERS.  PROMPTLY UPON RECEIPT
THEREOF, THE BORROWER SHALL SUBMIT TO THE AGENT COPIES OF ANY REPORTS SUBMITTED
TO THE BORROWER OR TO ITS SUBSIDIARIES BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS IN CONNECTION WITH THE EXAMINATION OF THE FINANCIAL STATEMENTS OF
THE BORROWER AND ITS SUBSIDIARIES MADE BY SUCH ACCOUNTANTS.


 


5.08.6.                           COMPLIANCE CERTIFICATE.  THE BORROWER SHALL
SUBMIT A COMPLIANCE CERTIFICATE TO THE AGENT, WITHIN FIFTY (50) CALENDAR DAYS
AFTER THE END OF EACH FISCAL QUARTER.


 


5.08.7.                           REPORTS TO OTHER CREDITORS.  PROMPTLY AFTER
THE FURNISHING THEREOF, THE BORROWER SHALL SUBMIT TO THE AGENT COPIES OF ANY
STATEMENT OR REPORT FURNISHED TO ANY OTHER PERSON PURSUANT TO THE TERMS OF ANY
INDENTURE, LOAN, OR CREDIT OR SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE
FURNISHED TO THE AGENT PURSUANT TO ANY OTHER PROVISIONS OF THIS AGREEMENT.


 


5.08.8.                           MANAGEMENT CHANGES.  THE BORROWER SHALL NOTIFY
THE AGENT PROMPTLY OF ANY CHANGES IN THE PERSONNEL HOLDING THE POSITIONS OF
CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER OR CHIEF OPERATING OFFICER OF
THE BORROWER.


 


5.08.9.                           NOTICE OF DEFAULTS AND EVENTS OF DEFAULT.  THE
BORROWER SHALL PROMPTLY GIVE WRITTEN NOTICE TO THE AGENT OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT, SETTING FORTH IN SUCH NOTICE THE DETAILS
THEREOF, AND THE ACTION WHICH THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO.

 

48

--------------------------------------------------------------------------------


 


5.08.10.                     SEC FILINGS.  WITHIN FIVE (5) DAYS AFTER THE
SENDING, FILING, OR RECEIPT THEREOF, AND TO THE EXTENT NOT READILY AVAILABLE TO
THE PUBLIC THROUGH THE INTERNET, COPIES OF:  (A) ALL FINANCIAL STATEMENTS,
REPORTS, NOTICES AND PROXY STATEMENTS THAT THE BORROWER SENDS TO ITS
SHAREHOLDERS; AND (B) ALL REGULAR, PERIODIC AND SPECIAL REPORTS, REGISTRATION
STATEMENTS AND PROSPECTUSES THAT THE BORROWER RENDERS TO OR FILES WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE,
INCLUDING WITHOUT LIMITATION EACH OF THE FORMS 10-K AND 10-Q FILED BY THE
BORROWER WITH THE SECURITIES AND EXCHANGE COMMISSION.


 


5.08.11.                     GENERAL INFORMATION. IN ADDITION TO THE ITEMS SET
FORTH IN SUBPARAGRAPHS 5.08.1 THROUGH 5.08.10 ABOVE, THE BORROWER AGREES TO
SUBMIT, AND CAUSE THE OTHER LOAN PARTIES TO SUBMIT, TO THE AGENT SUCH OTHER
INFORMATION RESPECTING THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE, OF
THE LOAN PARTIES AS THE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME.


 

Section 5.09.                             Preservation of Existence, Etc.  The
Borrower and the other Loan Parties shall each (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to cause a Material Adverse Change, and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
cause a Material Adverse Change.

 

Section 5.10.                             Maintenance of Assets and Properties.
 Each of the Borrower and the other Loan Parties shall maintain, preserve and
protect all of its material assets and properties necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted and except as otherwise permitted to be disposed of in accordance with
the terms of this Agreement.

 

Section 5.11.                             Compliance with Laws.  Each of the
Borrower and the other Loan Parties shall comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted and
except where the noncompliance with which would not or could not reasonably be
expected to cause a Material Adverse Change.

 

Section 5.12.                             Inspection Rights. Each of the
Borrower and the other Loan Parties shall permit representatives and independent
contractors of the Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers and independent public accountants, all at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Loan Parties; provided, however, that when a continuing
Default or Event of Default exists any Credit Party (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Loan Parties at any time during normal business hours and without
advance notice.

 

Section 5.13.                             Environmental Matters and
Indemnification. Each of the Borrower and the other Loan Parties shall comply,
and shall cause its Subsidiaries to comply with all applicable Environmental
Laws, the non-compliance with which could reasonably be expected to cause a
Material Adverse Change.  The Loan Parties shall investigate any circumstances
which give the Loan Parties reason to believe or suspect the Contamination of
any of the Properties, which Contamination could reasonably be expected to cause
a Material Adverse Change.  The Loan Parties shall promptly perform any
remediation of such Contamination required under applicable Environmental Laws.

 

Section 5.14.                             Additional Guarantors.  The Borrower
shall notify the Agent at the time that any Person becomes a Subsidiary of the
Borrower, and promptly thereafter (and in any event within thirty

 

49

--------------------------------------------------------------------------------


 

(30) days) if such Subsidiary is a Domestic Subsidiary, cause such Person to
(a) become a Guarantor by executing and delivering to the Agent a counterpart of
the Guaranty Agreement or such other document as the Agent shall deem
appropriate for such purpose, (b) become an Obligor under the Security Agreement
by executing and delivering to the Agent a counterpart of the Security Agreement
or such other document as the Agent shall deem appropriate for such purpose, and
(c) deliver to the Agent documents of the types referred to in clauses (c) and
(d) of Section 4.01.1 and favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Agent.  The Borrower shall also
exercise and deliver, or cause to be delivered, to the Agent such documents as
the Agent may require in order to have the equity interest in such Person
pledged to the Agent, for the benefit of the Loan Parties, as security for the
Obligations, provided that if such Person is a Foreign Subsidiary only
sixty-five percent (65%) (or if less, the full amount owned by the Borrower or
any of its Subsidiaries) of the voting equity interest and one hundred percent
(100%) (or if less, the full amount owned by the Borrower or any of its
Subsidiaries) of the non-voting equity interest shall be pledged to the Agent
for the benefit of the Lenders as security for the Obligations.

 


ARTICLE 6


NEGATIVE COVENANTS

 

The Borrower agrees that until the payment and performance in full of all of the
Obligations (other than contingent indemnity Obligations that survive
termination of the Credit Documents), it will not do, and it will not permit any
of the other Loan Parties to do, any of the following:

 

Section 6.01.                             Liens.  Neither the Borrower nor any
other Loan Party shall create, incur, assume or suffer to exist any Lien upon
any of its properties (real or personal), assets or revenues, whether now owned
or hereafter acquired, other than Liens securing the Obligations and Permitted
Encumbrances.

 

Section 6.02.                             Investments And Loans.  Neither the
Borrower nor any other Loan Party shall make any Investments or extend any loans
or credit facilities to any Persons, except (a) Investments in Cash Equivalents,
(b) advances to its employees in the ordinary course of business for travel,
entertainment, relocation and general ordinary course of business purposes and
loans to employees to purchase Capital Stock of Parent, (c) extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business, (d) acquisitions of fixed
assets, equipment and Inventory in the ordinary course of business to the extent
not otherwise prohibited by the terms of this Agreement, (e) Investments and
credit accommodations provided by any Loan Party to another Loan Party, (f) the
Acquisition and Permitted Acquisitions, (g) loans and advances provided by any
Loan Party to any of its Subsidiaries which are subordinated to the repayment of
the Obligations and which have been assigned as collateral security to the Agent
for the ratable benefit of the Lenders, and (h) Investments or extensions of
loans or credit facilities permitted pursuant to Section 6.03, (i) Investments
or loans or credit facilities to one or more Foreign Subsidiary in an aggregate
amount not exceeding One Million Dollars ($1,000,000.00) in any Fiscal Year, and
(j) Investments not otherwise permitted hereunder in an aggregate amount not
exceeding Two Million Dollars ($2,000,000.00) in any Fiscal Year; provided,
however, if the unpaid balance of the Term Loans and the Revolving Credit Loans
are zero, the Borrower may make Short Term Investments provided (i) such
Investments are made with cash and Cash Equivalents; (ii) the Borrower maintains
cash and Cash Equivalents of not less than Forty Million Dollars
($40,000,000.00) following the making of such Short-Term Investments; and
(iii) no Revolving Credit Loans shall be made pursuant to this Agreement while
any Investments not otherwise permitted hereunder are owned by the Borrower or
any other Loan Party.

 

Section 6.03.                             Indebtedness.  No Loan Party shall
create, incur, assume or suffer to exist any Indebtedness, except (a) the
Obligations, (b) Indebtedness outstanding on the Closing Date and listed on
Schedule 6.03 attached hereto and any refinancings, refundings, renewals or
extensions thereof; provided

 

50

--------------------------------------------------------------------------------


 

that the amount of any such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (c) obligations (contingent
or otherwise) of any Loan Party existing or arising under any Interest Rate
Hedge Agreements, provided that (i) such obligations are (or were) entered into
either in connection with the Obligations or in the ordinary course of business
for the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Loan Party, or changes in the value of securities issued by such Loan
Party, and not for purposes of speculation or taking a “market view,” and
(ii) such Interest Rate Hedge Agreement does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party, (d) foreign exchange hedging
transactions entered into in the ordinary course of business to manage the
foreign currency risks of the Loan Parties and their Subsidiaries,
(e) Indebtedness in respect of capital leases and purchase money obligations for
capital assets; provided that the aggregate amount of all of such Indebtedness
at anytime outstanding shall not exceed the Threshold Amount, (f) Indebtedness
owed to other Loan Parties, (g) Indebtedness secured by Permitted Encumbrances,
(h) unsecured Indebtedness in an aggregate amount not to exceed the Threshold
Amount at any time outstanding, and (i) Indebtedness permitted pursuant to
Section 6.02(g).

 

Section 6.04.                             Fundamental Changes.  No Loan Party or
Subsidiary of a Loan Party shall merge, dissolve, liquidate, consolidate with or
into another Person (whether in one transaction or in a series of transactions),
except that, so long as no continuing Default or Event of Default exists and no
Material Adverse Change has occurred and no Default, Event of Default or
Material Adverse Change would be likely to result therefrom after giving effect
thereto (a) any Subsidiary of the Borrower may merge with the Borrower provided
that the Borrower is the continuing or surviving Person of such merger, (b) any
Subsidiary of the Borrower may merge with or liquidate into any other Subsidiary
of the Borrower, provided that the continuing surviving Person from such merger
shall be a Guarantor, (c) any Restricted Subsidiary of the Borrower may merge
with or liquidate into any other Restricted Subsidiary of the Borrower, or (d) a
Subsidiary of the Borrower may merge into an Acquisition Target or Amerifit.

 

Section 6.05.                             Dispositions.  No Loan Party or
Subsidiary of a Loan Party shall make any Disposition or enter into any
agreement to make any Disposition without the consent of the Required Lenders,
except (a) Dispositions of equipment to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are applied to the purchase price of
similar replacement property, (b) the sale of residual ownership rights in
vehicles and equipment upon the termination of operating leases,
(c) Dispositions the Net Available Proceeds of which are applied pursuant to
Section 2.03.03, and (d) Dispositions not otherwise permitted hereunder in an
aggregate amount not exceeding Ten Million Dollars ($10,000,000.00) which are
intended to be used to purchase Qualified Assets pursuant to
Section 2.03.3.(a) of this Agreement, provided that the Borrower complies with
the terms of Section 2.03.3.(a) of this Agreement.

 

Section 6.06.                             Restricted Payments.  No Loan Party
may declare or make, directly or indirectly, any Restricted Payments, or incur
any obligation (contingent or otherwise) to do so, except that each Subsidiary
of the Borrower may make Restricted Payments to the Borrower.

 

Section 6.07.                             Change in Nature Of Business.  No Loan
Party and no Subsidiary of a Loan Party shall engage in any material line of
business substantially different from (a) those lines of business conducted by
it on the Closing Date (taking into account the Acquisition), or (b) any
business substantially related or incidental to the lines of business conducted
by it on the Closing Date.

 

Section 6.08.                             Transactions With Affiliates.  No Loan
Party and no Subsidiary of any Loan Party shall enter into any transaction of
any kind with any Affiliate (other than with its wholly-owned Subsidiaries),
whether or not in the ordinary course of business, other than on fair and
reasonable terms

 

51

--------------------------------------------------------------------------------


 

substantially as favorable as would be obtainable at the time in a comparable
arm’s length transaction with a Person other than an Affiliate.

 

Section 6.09.                             Burdensome Agreements; Negative
Pledges.  No Loan Party shall enter into or grant any negative pledges or
agreements restricting its ability to pledge its assets or to grant Liens
against its assets, except as otherwise expressly provided for in the Credit
Documents and except to the extent that any capital lease or purchase money
facility of any of the Loan Parties prohibits the granting of Liens against the
equipment that is being leased or financed, as applicable, pursuant to such
capital lease or purchase money facility.  No Subsidiary of the Borrower shall
enter into any contractual obligation that limits the ability of such Subsidiary
(a) to make Restricted Payments to the Borrower or to otherwise transfer
property to the Borrower, or (b) with respect to any Domestic Subsidiary, to
guarantee the Obligations.

 

Section 6.10.                             Use Of Proceeds.  The Loan Parties
shall not use the proceeds of any Loan, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry “margin
stock” (within the meaning of the Margin Regulations) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose.

 

Section 6.11.                             Consolidated Leverage Ratio.  The
Borrower shall not permit the Consolidated Leverage Ratio to exceed 2.50 to 1.0.

 

Section 6.12.                             Consolidated Fixed Charge Coverage
Ratio.  The Borrower shall not permit the Consolidated Fixed Charge Coverage
Ratio to be less than 1.40 to 1.0.

 

Section 6.13.                             Minimum Consolidated EBITDA.  The
Borrower shall not permit the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive Fiscal Quarters most recently ended
prior to the date of determination to be less than Ninety Million Dollars
($90,000,000.00) as of the end of any Fiscal Quarter; provided, however, for any
period after October 31, 2010 in which the Borrower’s Consolidated Leverage
Ratio does not exceed 1.0 to 1.0 this covenant of minimum Consolidated EBITDA
shall not be applicable and shall not be tested.

 


ARTICLE 7

EVENTS OF DEFAULT

 

The occurrence of any of the following events or conditions shall constitute an
Event of Default.

 

Section 7.01.                             Failure To Pay.  The failure or
refusal of the Borrower to pay (a) all or any amount or installment of principal
due upon the Loans or upon any LC Borrowing (whether scheduled, by acceleration,
or as otherwise required by the terms of the Credit Documents), or (b)  any
interest, fees or any other payment Obligation within one (1) Business Day after
demand thereof by the Agent.

 

Section 7.02.                             Violation Of Covenants.  The failure
or refusal of the Borrower to (a) perform, observe, and comply with any
covenant, agreement, or condition contained in Article 6 of this Agreement, or
(b) the failure of the Borrower to provide any of the reports or items required
by Section 5.09 of this Agreement and such failure continues for a period of ten
(10) Business Days after notice thereof by the Agent, or (c) timely perform,
observe and comply with any other covenant, agreement, or condition contained in
this Agreement (not specified above in Section 7.01, 7.02(a), 7.02(b) or any
other Section of this Article 7), and such failure or refusal continues for a
period of thirty (30) calendar days after notice thereof by the Agent.

 

52

--------------------------------------------------------------------------------


 

Section 7.03.                             Representation Or Warranty.  Any
representation or warranty made by the Borrower or by any other Loan Party
herein or in any Credit Document or in any Compliance Certificate or other
document or instrument delivered from time to time to any of the Credit Parties
shall be false, incorrect, or misleading in any material respect when made or
deemed made.

 

Section 7.04.                             Cross-Default.  The Borrower or any
other Loan Party (a) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or guarantee (other than Indebtedness hereunder and
Indebtedness under Interest Rate Hedge Agreements) having an aggregate principal
amount of more than the Threshold Amount, or (b) fails to observe or perform any
other agreement or condition relating to any such Indebtedness or guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause (without
regard to any existing intercreditor arrangements), with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such guarantee to become payable or cash
collateral in respect thereof to be demanded; or (c) there occurs under any
Interest Rate Hedge Agreement an “Early Termination Date” (as defined in such
Interest Rate Hedge Agreement) resulting from (i) any event of default under
such Interest Rate Hedge Agreement as to which the Borrower or any Loan Party is
the “Defaulting Party” (as defined in such Interest Rate Hedge Agreement), or
(ii) any “Termination Event” (as so defined under such Interest Rate Hedge
Agreement) as to which the Borrower or any Loan Party is an “Affected Party” (as
so defined under such Interest Rate Hedge Agreement) and, in either event, the
Swap Termination Value owed by the Borrower or such Loan Party as a result
thereof is greater than the Threshold Amount.

 

Section 7.05.                             Judgments.  The Borrower or any of the
other Loan Parties shall suffer final judgments for the payment of money
aggregating for all Loan Parties in excess of the Threshold Amount in excess of
available insurance proceeds and shall not discharge the same within a period of
thirty (30) days unless, pending further proceedings, execution has not been
commenced or if commenced has been effectively stayed.

 

Section 7.06.                             Levy By Judgment Creditor.  A judgment
creditor of any Loan Party shall obtain possession of any of the Collateral by
any means, including but not limited to levy, distraint, replevin or self-help,
and the Loan Parties shall not remedy same within thirty (30) days thereof; or a
writ of garnishment is served on the Agent or any other Credit Party relating to
any of the accounts of the Borrower maintained with the Agent or any other
Credit Party.

 

Section 7.07.                             Involuntary Insolvency Proceedings. 
The institution of involuntary Insolvency Proceedings against the Borrower or
any Loan Party and the failure of any such Insolvency Proceedings to be
dismissed before the earliest to occur of (a) the date which is ninety (90) days
after the institution of such Insolvency Proceedings, (b) the entry of any order
for relief in the Insolvency Proceeding or any order adjudicating the Borrower
or any other Loan Party insolvent, or (c) the impairment (as to validity,
priority or otherwise) of any Lien of the Credit Parties in any of the
Collateral.

 

Section 7.08.                             Voluntary Insolvency Proceedings.  The
commencement by the Borrower or by any other Loan Party of Insolvency
Proceedings.

 

Section 7.09.                             Attempt To Terminate Or Limit
Guaranties.  The receipt by a Credit Party of notice from a Guarantor that such
Guarantor is attempting to terminate or limit any portion of its obligations
under a Guaranty Agreement.

 

53

--------------------------------------------------------------------------------

 


 

Section 7.10.          ERISA.  An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount.

 

Section 7.11.          Injunction.  The issuance of any injunction against the
Borrower or any other Loan Party which enjoins or restrains the Borrower or any
other Loan Party from continuing to conduct any material part of its business
affairs which continues for more than ten (10) days.

 

Section 7.12.          Change Of Control.  The occurrence of any Change of
Control of the Borrower.

 

Section 7.13.          Material Adverse Change.  The occurrence of a Material
Adverse Change.

 


ARTICLE 8

RIGHTS AND REMEDIES OF CREDIT PARTIES

ON THE OCCURRENCE OF AN EVENT OF DEFAULT

 

Upon the occurrence of an Event of Default and during the continuance thereof:

 

Section 8.01.          Credit Parties’ Specific Rights And Remedies.  In
addition to all other rights and remedies provided by applicable Laws and the
terms of the Credit Documents, upon the occurrence and during the continuance of
any Event of Default, the Agent may, on behalf of the Lenders and shall, at the
direction of the Required Lenders (a) declare the commitment of each Lender to
advance proceeds of the Loans and any obligation of the Issuing Lender to issue
any Letters of Credit to be terminated, (b) accelerate and call immediately due
and payable all or any part of the Obligations, (c) require the Loan Parties to
Cash Collateralize the LC Obligations, (d) seek specific performance or
injunctive relief to enforce performance of the undertakings, duties, and
agreements provided in the Credit Documents, whether or not a remedy at law
exists or is adequate, (e) exercise any rights of a secured creditor under
applicable Laws against the Collateral, including (i) the right to take
possession of the Collateral without the use of judicial process or hearing of
any kind, (ii) the right to require the Loan Parties to assemble the Collateral
at such place as the Agent may specify, and (iii) the right to sell the
Collateral, in whole or in part, at either private or public sale, and (f) seek
the appointment of a receiver for any or all of the Loan Parties and/or the
assets of any or all of the Loan Parties.

 

Section 8.02.          Automatic Acceleration.  Upon the occurrence and during
the continuance of an Event of Default as described in Sections 7.07 or 7.08 of
this Agreement, Commitments shall automatically terminate, the Obligations shall
be automatically accelerated and due and payable without any notice, demand or
action of any type on the part of the Credit Parties, the obligations of the
Issuing Lender to issue Letters of Credit shall be automatically terminated, and
the Loan Parties shall be automatically required to Cash Collateralize the LC
Obligations.

 

Section 8.03.          Consent To Appointment Of Receiver. The Borrower
irrevocably consents to the appointment of a receiver upon the request of the
Agent during any continuing Event of Default for it and for any or all of its
business affairs and its assets, which receiver shall be authorized to have and
exercise the broadest powers permitted or available under applicable Laws to
operate, manage, conserve, liquidate and sell any or all of the Borrower’s
assets.

 

Section 8.04.          Remedies Cumulative.  The rights and remedies provided in
this Agreement and in the other Credit Documents or otherwise under applicable
Laws shall be cumulative and the exercise of

 

54

--------------------------------------------------------------------------------


 

any particular right or remedy shall not preclude the exercise of any other
rights or remedies in addition to, or as an alternative of, such right or
remedy.

 

Section 8.05.          Application Of Funds.  After the exercise of remedies (or
after the Loans have automatically become immediately due and payable and the LC
Obligations have automatically been required to be Cash Collateralized), any
amounts received on account of the Obligations shall be applied by the Agent in
the following order:

 


8.05.1.         FIRST, TO THE PAYMENT OF THAT PORTION OF THE OBLIGATIONS
CONSTITUTING FEES, INDEMNITIES, EXPENSES, REIMBURSEMENTS, AND OTHER AMOUNTS
(INCLUDING CREDIT PARTY EXPENSES) PAYABLE TO THE AGENT AND TO THAT PART OF THE
OBLIGATIONS OWED TO ANY OF THE CREDIT PARTIES OR TO AFFILIATES OF ANY OF THE
CREDIT PARTIES FOR BANK PRODUCTS, AS DESCRIBED IN ITEM (D) IN THE DEFINITION OF
OBLIGATIONS.


 

8.05.2.         Second, to the payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the Issuing Lender
(including Credit Party Expenses), ratably among the Lenders.

 

8.05.3.         Third, to the payment of that portion of the Obligations
constituting Letter of Credit Fees, accrued and unpaid interest on the Loans,
the LC Borrowings, and other Obligations, ratably among the Lenders and the
Issuing Lender in proportion to the respective amounts described in this clause
Third payable to them.

 

8.05.4.         Fourth, on a pari passu basis (a) to the payment of that portion
of the Obligations constituting unpaid principal of the Loans and the LC
Borrowings ratably among the Lenders and the Issuing Lender in proportion to the
respective amounts described in this clause Fourth held by them, and (b) to pay
or cash collateralize any Obligations of the Borrower to any Interest Rate Hedge
Provider arising from any Interest Rate Hedge Agreement (including Swap
Termination Values).

 

8.05.5.         Fifth, to the Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the LC Obligations comprised of the aggregate
undrawn amount of Letters of Credit.

 

8.05.6.         Last, the balance, if any, after all of the Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by
applicable Laws.

 

Amounts used to Cash Collateralize either the aggregate undrawn amount of
Letters of Credit pursuant to clause Fifth above or the Interest Rate Hedge
Agreements pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit and payment obligations under the Interest Rate
Hedge Agreements as they occur.  If any amounts remain on deposit as Cash
Collateral after all Letters of Credit have been fully drawn or have expired and
all Interest Rate Hedge Agreements have been terminated, such remaining amount
shall be applied to other Obligations, if any, in the order set forth above.

 


ARTICLE 9


THE AGENT


 

Section 9.01.          Appointment.  Each of the Lenders and the Issuing Lender
hereby irrevocably designates and appoints M&T Bank as administrative agent
under this Agreement and the other Credit Documents and each Lender and the
Issuing Lender authorizes M&T Bank as their respective administrative agent to
take such action on their behalf under the provisions of this Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are expressly delegated to the Agent by the terms of this Agreement and such
other Credit Documents, together with such other

 

55

--------------------------------------------------------------------------------


 

powers as are reasonably incidental thereto.  The provisions of this Article 9
are solely for the benefit of the Credit Parties and no Loan Party shall have
any rights as a third party beneficiary of any of such provisions, provided the
Borrower shall have the benefit of the provision in Section 9.05 requiring the
Borrower’s consent to the appointment of a  successor Agent if there are no
continuing Defaults or Events of Default.

 

Section 9.02.          Exculpatory Provisions.

 


9.02.1.         NO FIDUCIARY, DISCRETIONARY OR IMPLIED DUTIES.  THE AGENT SHALL
NOT HAVE ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND
IN THE OTHER CREDIT DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE AGENT:


 


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER CREDIT DOCUMENTS THAT THE AGENT IS
REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE REQUIRED LENDERS (OR SUCH
OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR
HEREIN OR IN THE OTHER CREDIT DOCUMENTS), PROVIDED THAT THE AGENT SHALL NOT BE
REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION OR THE OPINION OF ITS COUNSEL,
MAY EXPOSE THE AGENT TO LIABILITY OR THAT IS CONTRARY TO ANY CREDIT DOCUMENT OR
APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
CREDIT DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY LOAN PARTY OR ANY OF THEIR
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 


9.02.2.         NO LIABILITY FOR CERTAIN ACTIONS.  THE AGENT SHALL NOT BE LIABLE
FOR ANY ACTION TAKEN OR NOT TAKEN BY IT (A) WITH THE CONSENT OR AT THE REQUEST
OF THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS
SHALL BE NECESSARY, OR AS THE AGENT SHALL BELIEVE IN GOOD FAITH SHALL BE
NECESSARY, UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTIONS 8.01 AND 10.03) OR
(B) IN THE ABSENCE OF ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


9.02.3.         KNOWLEDGE.  THE AGENT SHALL BE DEEMED NOT TO HAVE KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT OR MATERIAL ADVERSE CHANGE UNLESS AND UNTIL
WRITTEN NOTICE DESCRIBING SUCH DEFAULT, EVENT OF DEFAULT OR MATERIAL ADVERSE
CHANGE IS GIVEN TO THE AGENT BY A CREDIT PARTY OR BY A LOAN PARTY.


 


9.02.4.         NO DUTY TO INQUIRE.  THE AGENT SHALL NOT BE RESPONSIBLE FOR OR
HAVE ANY DUTY TO ASCERTAIN OR INQUIRE INTO (A) ANY STATEMENT, WARRANTY OR
REPRESENTATION MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, (B) THE CONTENTS OF ANY CERTIFICATE, REPORT OR OTHER DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER OR IN CONNECTION HEREWITH OR THEREWITH,
(C) THE PERFORMANCE OR OBSERVANCE OF ANY OF THE COVENANTS, AGREEMENTS OR OTHER
TERMS OR CONDITIONS SET FORTH HEREIN OR THEREIN OR THE OCCURRENCE OF ANY DEFAULT
OR EVENT OF DEFAULT, (D) THE VALIDITY, ENFORCEABILITY, EFFECTIVENESS OR
GENUINENESS OF THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT OR ANY OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT OR (E) THE SATISFACTION OF ANY CONDITION SET FORTH IN
ARTICLE 4 OR ELSEWHERE HEREIN, OTHER THAN TO CONFIRM RECEIPT OF ITEMS EXPRESSLY
REQUIRED TO BE DELIVERED TO THE AGENT.


 

Section 9.03.          Reliance by Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper

 

56

--------------------------------------------------------------------------------


 

Person.  The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Agent may presume that such condition is satisfactory to
such Lender or the Issuing Lender unless the Agent shall have received notice to
the contrary from such Lender or the Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit.  The Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

Section 9.04.          Delegation of Duties.  The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Agent.  The Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.

 

Section 9.05.          Resignation of Agent.  The Agent may at any time give
notice of its resignation to the Credit Parties and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the prior written approval of the Borrower (which approval shall not be
unreasonably withheld or delayed, and shall not be required if a Default or
Event of Default shall have occurred and be continuing), to appoint a successor,
which shall be a bank with an office in the State of Maryland.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Agent meeting the qualifications set
forth above provided that if the Agent shall notify the Borrower and the Lenders
and Issuing Lender that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Agent on behalf of the Lenders or
the Issuing Lender under any of the Credit Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (b) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and the Issuing Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this paragraph.  Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged therefrom as provided above in this paragraph.  The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as Agent.

 

Section 9.06.          Non-Reliance on Agent and Other Lenders.  Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and the Issuing
Lender acknowledges that it will, independently and without reliance upon the
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this

 

57

--------------------------------------------------------------------------------


 

Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

Section 9.07.          Agent May Hold Collateral For Lenders and Others.  The
Lenders, Issuing Lender and the Loan Parties acknowledge that any Security
Documents relating to the Loans, the Letters of Credit, the Obligations, or the
Collateral, including all of such documents filed in the public records in order
to evidence or perfect the Liens and security interests granted in the Credit
Documents, may name only the Agent, as agent for the Lenders (including, but not
limited to, the Issuing Lender) as the secured party, mortgagee, beneficiary, or
as lienholder.  The Lenders (including, but not limited to, the Issuing Lender)
and the Loan Parties authorize the Agent to hold any or all of the
above-described security interests and Liens in and to the Collateral as the
agent for the ratable benefit of the Lenders.

 

Section 9.08.          The Agent In Its Individual Capacity.  The Person serving
as the Agent hereunder shall have the same rights and powers in its capacity as
a Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, including the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.

 


ARTICLE 10


MISCELLANEOUS


 

Section 10.01.        Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

 


IF TO THE LOAN PARTIES:


 

Manufacturers And Traders Trust Company

25 S. Charles Street, 12th Floor

Baltimore, Maryland 21201

Attn:       Hugh E. Giorgio, Vice President

Facsimile: (410) 244-4447

 

           -and-

 

Manufacturers And Traders Trust Company

10025 Governor Warfield Parkway, Suite 300

Columbia, Maryland 21044

Attn:       Robert F. Topper, Vice President

Facsimile: (410) 964-6849

 


IF TO THE BORROWER:


 

Martek Biosciences Corporation

6480 Dobbin Road

Columbia, Maryland 21045

Attn:     David M. Feitel, Esquire

Facsimile: (410) 740-2985

 

58

--------------------------------------------------------------------------------


 


WITH A COURTESY COPY TO:


 

HOGAN & HARTSON L.L.P.

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Attn.: Kevin G. Gralley, Esquire

Facsimile:  (410) 659-2701

 


IF TO ANY LENDER, TO IT AT ITS ADDRESS (OR FACSIMILE NUMBER) SET FORTH ON THE
SIGNATURE PAGES OF THIS AGREEMENT, ON THE RESPECTIVE LENDER ADDENDUM, OR IN ANY
ASSIGNMENT AND ASSUMPTION.


 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

Notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Lender pursuant to any funding or issuance mechanics if such Lender or
the Issuing Lender, as applicable, has notified the Agent that it is incapable
of receiving notices under such Article by electronic communication.  The Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Agent otherwise
prescribes, (a) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

 

Section 10.02.        Course of Conduct.  No failure or delay by any Credit
Party in exercising any right or power under any Credit Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Credit Parties under the
Credit Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of any Credit
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless such waiver is made in accordance with Section 10.03
of this Agreement, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No waiver or
indulgence by any of the Credit Parties shall constitute a future waiver of
performance or exact performance by any of the Loan Parties.  No amendment or
waiver shall be effective unless in writing.  Without limiting the generality of
the foregoing, the advance of proceeds of a Loan or the issuance of a Letter of
Credit shall not be construed as a waiver of any Default or an Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such
Default or Event of Default at the time of such advance or issuance.

 

Section 10.03.        Waivers and Amendments. Except as expressly set forth
herein, any term, covenant, agreement or condition of this Agreement or of any
of the other Credit Documents may be

 

59

--------------------------------------------------------------------------------


 

amended or waived by the Required Lenders on behalf of the Lenders, and any
consent may be given by the Required Lenders on behalf of the Lenders; provided,
however, that no amendment, waiver or consent shall (a) without the prior
written consent of each Lender directly affected thereby, (i) increase or
decrease the principal amount of any Loans or of any Commitments of any Lender,
(ii) extend the Revolving Credit Termination Date, the Term Loan Maturity Date
or the LC Expiration Date, (iii) change any Commitment Percentage of any such
Lender, (iv) change Sections 2.07 or 8.05 in a manner that would alter the pro
rata sharing of payments required thereby, (v) postpone the originally scheduled
time or times of payment of the principal of any of the Loans, the time or times
of payment of interest or of any fees on account of any of the Loans or Letters
of Credit or LC Obligations, or the time or times of payment of any of the
reimbursement obligations in respect of the Letters of Credit or of any other LC
Obligations, or (vi) reduce the rates of interest or fees payable on any of the
Loans or other Obligations, or (b) without the prior written consent of all of
the Lenders, (i) release all or substantially all of the Collateral (other than
as specifically authorized by the terms of this Agreement or any of the other
Credit Documents), (ii) release any Guarantor; (iii) amend the definition of
Required Lenders or modify in any other manner the number or percentage of
Lenders required to make any determinations; (iv) amend the provisions of this
Section 10.03; and provided, further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Agent or the Issuing Lender
hereunder without the prior written consent of the Agent and Issuing Lender,
respectively.  Except as expressly provided to the contrary in this Agreement
and with the exception of amendments to any provision of Article 9 of this
Agreement, this Agreement may not be amended without the prior written consent
of the Borrower.  The Agent and all of the Lenders may amend or modify any
provision of Article 9 of this Agreement without the need for any consent or
approval from the Borrower or any Loan Party (provided the Borrower’s approval
shall be required to revise the requirement in Section 9.05 to obtain the
consent of Borrower to the appointment of a new Agent if there are no continuing
Defaults or Events of Default).  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the principal amounts of any
Loans held by such Defaulting Lender may not be increased or decreased and the
Commitments and Commitment Percentages of such Defaulting Lender may not be
increased or decreased without the consent of such Defaulting Lender.

 

Section 10.04.        Expenses. The Borrower shall pay all Credit Party
Expenses, including, without limitation (a) all reasonable out-of-pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent) in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and the recordation of any Credit
Documents (including all recording costs and taxes, transfer taxes, documentary
stamps, and the like), (b) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (c) all
reasonable out-of-pocket expenses incurred by  the Agent, any Lender or the
Issuing Lender in connection with the enforcement or protection of their
respective rights under this Agreement and the other Credit Documents.

 

Section 10.05.        Indemnity.  The Borrower shall indemnify, and shall cause
the other Loan Parties to indemnify, each of the Credit Parties and each Related
Party of any of the Credit Parties (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Loan Party arising out of, in connection with, or as a result of
(a) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by

 

60

--------------------------------------------------------------------------------


 

the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Loan Party, any contamination of a Property or of any other Collateral, or any
Environmental Liability of the Borrower or any of its Subsidiaries, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing whether based on contract, tort or any other theory,
whether brought by a third party or by any Loan Party, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee, or (ii) result from a claim
brought by a Loan Party against any Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if the
Borrower or any other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
To the extent that the Borrower and the other Loan Parties for any reason fail
to indefeasibly pay any amount required by this Section 10.05 to be paid to the
Agent (or any sub-agent thereof), the Issuing Lender or any Related Party of any
of the foregoing, (but without limiting the obligation of the Borrower or such
other Loan Parties to do so) each Lender severally agrees to pay to the Agent
(or any sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s applicable pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or the Issuing Lender in connection with
such capacity.

 

Section 10.06.        Waiver of Claims.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
administration thereof, the transactions contemplated hereby or thereby, any
Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby.  Without limitation to the foregoing, the Borrower acknowledges that
the Agent will make available to the Lenders materials and information,
including the Information, provided by or on behalf of the Loan Parties by
posting such materials and information on IntraLinks, or another similar
electronic system.

 

Section 10.07.        Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations without the prior written consent of the Agent
and each other Credit Party and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (a) to an Eligible Assignee in
accordance with the provisions of Section 10.08, (b) by way of participation in
accordance with the provisions of Section 10.11, or (c) by way of pledge or
assignment of a security interest subject to the restrictions of Section 10.12
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.11) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

61

--------------------------------------------------------------------------------


 

Section 10.08.        Assignments By Lenders.  Each Lender may assign to one or
more Eligible Assignees all or any portion of such Lender’s interests, rights
and obligations set forth in this Agreement or the other Credit Documents,
including all or a portion of its Commitments and the Loans (including for
purposes hereof, its participations in LC Obligations) provided that (a) an
administrative fee in the amount of Three Thousand Five Hundred Dollars
($3,500.00) is paid to the Agent by either the assigning Lender or the Eligible
Assignee in connection with the assignment, (b) if less than all of the
assigning Lender’s Commitments and Loans is to be assigned, the amount of the
Commitments and Loans so assigned shall be for an aggregate principal amount of
not less than Five Million Dollars ($5,000,000.00), (c) each partial assignment
shall be made as an assignment of a proportionate amount of all of the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
and Commitments assigned, (d) the parties to each such assignment shall execute
and deliver an Assignment And Assumption to the Agent (with copies to be sent
contemporaneously to each Lender), for its acceptance, and (e) such Assignment
And Assumption does not require the filing of a registration statement with the
Securities And Exchange Commission or require the Loans or the Notes to be
qualified in conformance with the requirements imposed by any blue sky laws or
other laws of any state.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment And
Assumption, which effective date is at least five (5) Business Days after the
execution thereof, (a) the Eligible Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment And Assumption, have the rights,
duties, and obligations of a Lender hereunder, and (b) the assigning Lender
thereunder shall, to the extent provided in such Assignment And Assumption, be
released from its duties and obligations under this Agreement but shall continue
to be entitled to all indemnification and reimbursement rights provided to the
Lenders by the Borrower pursuant to any of the Credit Documents with respect to
facts, events, and circumstances occurring prior to the effective date of such
assignment.  By executing and delivering an Assignment And Assumption, the
assigning Lender thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties to this Agreement the facts and
matters as set forth in such Assignment and Assumption.  Lenders may only assign
their interests in the Commitments, the Loans, and Credit Documents to Eligible
Assignees. Any assignment or transfer by a Lender of rights or obligations under
the Credit Documents that does not comply with this paragraph shall be treated
for purposes of the Credit Documents as a sale by such Lender of a participation
in such rights and obligations in accordance with Section 10.11 of this
Agreement.  Any consent of the Borrower that is required for a proposed assignee
to be eligible to be an Eligible Assignee shall be deemed to have been given by
the Borrower unless the Borrower objects to such proposed assignee by written
notice to the Agent within five (5) Business Days after having received notice
of the proposed assignment to such assignee.

 

Section 10.09.        Register.  The Agent shall maintain a copy of each
Assignment And Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders and the amount of the Loans with respect
to each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower or the Lenders at any
reasonable time and from time to time upon reasonable prior notice.

 

Section 10.10.        Procedures for Implementing Lender Assignments.  Upon the
Agent’s receipt of an Assignment And Assumption executed by an assigning Lender
and an Eligible Assignee together with any Note or Notes subject to such
Assignment and Assumption and any necessary consents to such Assignment and
Assumption, the Agent shall, if such Assignment and Assumption has been
completed and is substantially in the form of Exhibit A attached hereto
(a) accept such Assignment And Assumption, (b) record the information contained
therein in the Register, (c) give prompt notice thereof to the Borrower, and
(d) promptly deliver a copy of such Assignment And Assumption to the Borrower. 
Within three (3) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Agent, in exchange for the surrendered Notes, new
Notes to the order of such Eligible Assignee in amounts equal to the Commitments
and Commitment Percentages assumed by it pursuant to such Assignment And

 

62

--------------------------------------------------------------------------------


 

Assumption and new Notes to the order of the assigning Lender in an amount equal
to the Commitments and Commitment Percentages retained by the assigning Lender. 
Such Notes shall be in the aggregate stated principal amount equal to the
aggregate principal amount of such surrendered Notes, shall be dated the
effective date of such Assignment And Assumption and shall otherwise be in
substantially the form of the assigned Notes delivered to the assigning Lender. 
The surrendered Notes shall be canceled and returned to the Borrower. The
Borrower expressly acknowledges that the cancellation of any Note or Notes and
the replacement of any Note or Notes in accordance with this provision shall not
constitute or be deemed to be a refinancing or a novation of any of the
Obligations.

 

Section 10.11.        Participations.  Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Agent, or any other Lender, sell
participations to any Person (other than to natural persons, the Borrower or any
of the Borrower’s Affiliates or Subsidiaries, who would not qualify as an
Eligible Assignee) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and Loans owing to it); provided that (a) such Lender’s
obligations under this Agreement shall remain unchanged, (b) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (c) the Loan Parties and the other Credit Parties shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Credit
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or wavier of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant which
(a) increases or decreases the principal amounts of the Commitments or Loans of
such Lender, (b) extends the Revolving Credit Termination Date, the Term Loan
Maturity Date or the LC Expiration Date, (c) postpones the time of payment of
principal, interest or fees on account of the Loans or LC Obligations,
(d) reduces the rates of interest payable on the Loans or reduces any fees
payable under the Credit Documents, or (e) releases substantially all of the
Collateral that affects such Participant.  Each Participant shall be entitled to
the benefits of Sections 2.08 and 2.09.2 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.08. 
To the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.18 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.06.4 as though it were a Lender.  A
Participant shall not be entitled to receive any greater payment under Sections
2.08 or 2.09.3 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.09.3 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.09.5 as though it were a Lender.

 

Section 10.12.        Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.13.        Resignation By M&T Bank As Issuing Lender. 
Notwithstanding anything to the contrary contained herein, if at any time M&T
Bank assigns all of its Commitments and Loans, M&T Bank may upon thirty (30)
days’ notice to the Borrower and the Lenders, resign as Issuing Lender.  In the
event of any such resignation as Issuing Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor Issuing Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of M&T Bank as Issuing Lender.  If M&T Bank
resigns, it shall retain all the rights, powers, privileges and duties of the
Issuing Lender hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Lender and all LC Obligations
with respect thereto.  Upon the appointment of a successor Issuing Lender,
(x) such

 

63

--------------------------------------------------------------------------------


 

successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Issuing Lender, and (y) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to M&T Bank to effectively assume the obligations of
M&T Bank with respect to such Letters of Credit.

 

Section 10.14.        Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Credit Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Credit Document and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Credit Documents is outstanding and unpaid and so long as the Revolving Credit
Commitments have not expired or terminated.  The provisions of Sections 2.09,
2.10.3, Article 9 and Sections 10.05 and 10.06 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans and the termination of the Commitments or the
termination of this Agreement or any provision hereof.

 

Section 10.15.        Counterparts And Integration.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Article 4, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or a Lender Addendum electronically shall be just as
effective as the delivery of a manually executed counterpart of this Agreement.

 

Section 10.16.        Electronic Execution.  The words “execution”, “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 10.17.        Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 10.18.        Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each of the Credit Parties and their respective
Affiliates and Participants is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to setoff and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by it to or for the credit
or the account of any Loan Party against any of and all the

 

64

--------------------------------------------------------------------------------


 

obligations of any Loan Party now or hereafter existing under this Agreement
held by it, irrespective of whether or not it shall have made any demand under
this Agreement and although such obligations may be unmatured.  The rights of
each of the Credit Parties and their respective Affiliates and Participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that it may have.

 

Section 10.19.        Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the Governing State.

 

Section 10.20.        Jurisdiction.  The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any state or federal court located in the Governing State for
any action or proceeding arising out of or relating to this Agreement or the
other Credit Documents.

 

Section 10.21.        Venue.  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Credit Documents in any court referred to in Section 10.20.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

Section 10.22.        Service Of Process.  Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

Section 10.23.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE OBLIGATIONS.  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

Section 10.24.        Time.  Time is of the essence to this Agreement.

 

Section 10.25.        Treatment of Certain Information; Confidentiality.  Each
Credit Party agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by an regulatory authority purporting to have jurisdiction over
it (including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Credit Document or any action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those in this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (g) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or

 

65

--------------------------------------------------------------------------------


 

(y) becomes available to any of the Credit Parties or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  Each of the Credit Parties acknowledges that (i) the
Information may include material non-public information concerning the Loan
Parties, (ii) it has developed compliance procedures regarding the use of
material non-public information, and (iii) it will handle such material
non-public information in accordance with all applicable Laws, including Federal
and state securities Laws.

 

Section 10.26.        Advertisement.  The Borrower authorizes the Agent to
publish the name of the Borrower and the amount of the financing provided in
accordance with this Agreement in any “tombstone” or comparable advertisement
which the Agent elects to publish.  The Borrower further agrees that the Agent
may provide lending industry trade organizations with information necessary and
customary (including, without limitation, the amount and type of facilities, the
rates and counsel’s name) for inclusion in league table measurements after the
Closing Date.  Without limiting the generality of the foregoing, the Borrower
consents to the disclosure by the Agent after the Closing Date of information
relating to the Loans to Gold Sheets and other similar bank trade publications,
with such information to consist of deal terms consisting of (a) the Borrower’s
name, (b) principal loan amounts, (c) interest rates, (d) term lengths,
(e) commitment fees and other fees to the Lenders in the syndicate, and (f) the
identity of their attorneys and other information customarily found in such
publications.

 

Section 10.27.        Acknowledgments.  The Borrower hereby acknowledges that
(a)  it and each of the other Loan Parties has been advised and represented by
counsel in the negotiation, execution and delivery of each Credit Document,
(b) no Credit Party has any fiduciary relationship with or duty to it or to the
Borrower or any other Loan Party arising out of or in connection with this
Agreement and the relationship between the Credit Parties, on one hand, and the
Borrower and the other Loan Parties, on the other hand, in connection herewith
is solely that of creditor and debtors, and (c) no joint venture exists among
the Credit Parties and the Borrower or any of the other Loan Parties.

 

Section 10.28.        USA Patriot Act Notice. Each Credit Party that is subject
to the Act hereby notifies the Borrower that pursuant to the requirements of the
Act it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Credit Party to identify the Borrower in
accordance with the Act.

 

[Signatures begin on following page]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Credit Agreement to be executed by their respective duly
Authorized Officers as of the date first written above.

 

 

BORROWER:

 

 

 

MARTEK BIOSCIENCES CORPORATION,

 

a Delaware Corporation

 

 

 

 

 

By:

/s/ Peter L. Buzy

(SEAL)

 

 

Name: Peter L. Buzy

 

 

 

Title: Chief Financial Officer, Treasurer and Executive Vice President for
Finance and Administration

 

 

NOTARY ACKNOWLEDGMENT

 

STATE OF MARYLAND, CITY/COUNTY OF HOWARD, TO WIT:

 

I HEREBY CERTIFY that on this 20th day of January, 2010, before me, the
undersigned Notary Public of the State of Maryland, personally appeared Peter L.
Buzy, and acknowledged himself to be the Chief Financial Officer of MARTEK
BIOSCIENCES CORPORATION, a Delaware corporation, and that he, as such officer,
being authorized so to do, executed the foregoing instrument for the purposes
therein contained by signing the name of MARTEK BIOSCIENCES CORPORATION by
himself as its Chief Financial Officer.

 

IN WITNESS MY Hand and Notarial Seal.

 

 

/s/ Sarah E. Chandler

(SEAL)

 

NOTARY PUBLIC

 

 

My Commission Expires:

3-22-2011

 

[Signatures continue on following page]

 

67

--------------------------------------------------------------------------------


 

 

AGENT:

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

/s/ Hugh E. Giorgio

(SEAL)

 

 

Name: Hugh E. Giorgio

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

/s/ Robert F. Topper

(SEAL)

 

 

Name: Robert F. Topper

 

 

 

Title: Vice President

 

 

68

--------------------------------------------------------------------------------


 

Schedule 3.02

(Capital Stock of Guarantors)

 

Name of Guarantor

 

Par
Value

 

Number of
Authorized Shares

 

Number of Issued and
Outstanding Shares

 

Martek Biosciences Boulder Corporation

 

$

0.001

 

100

 

100

 

Martek Biosciences Kingstree Corporation

 

$

0.001

 

100

 

100

 

 

--------------------------------------------------------------------------------


 

Schedule 3.03

(Subsidiaries)

 

Name Of Loan Party

 

Subsidiaries Of Loan Party

 

 

 

Martek Biosciences Corporation

 

Martek Biosciences Boulder Corporation

 

 

Martek Biosciences Kingstree Corporation

 

 

 

Martek Biosciences Boulder Corporation

 

None

 

 

 

Martek Biosciences Kingstree Corporation

 

None

 

--------------------------------------------------------------------------------


 

Schedule 3.20

(Material Contracts)

 

NONE

 

--------------------------------------------------------------------------------


 

Schedule 6.03

(Indebtedness)

 

NONE

 

--------------------------------------------------------------------------------